Exhibit 10.24

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF JANUARY 19, 2011

STOCK APPRECIATION RIGHTS

NON—OPERATING COMMITTEE

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 19, 2011 (“Grant Date”) awarding Stock Appreciation Rights pursuant to
the terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of Award   

Stock Appreciation Rights represent the right, following exercise, to receive
(without payment), a number of shares of JPMorgan Chase Common Stock, the Fair
Market Value of which, as of the date of exercise, is equal to the excess of the
Fair Market Value of one share of such Common Stock on such exercise date over
the Exercise Price, multiplied by the number of Stock Appreciation Rights being
exercised. The Firm will retain from each distribution the number of shares of
Common Stock required to satisfy tax and other withholding obligations.

 

The purpose of this award is, in part, to motivate your future performance and
to align your interests with those of the Firm and its shareholders. Your prior
performance was considered to determine if you were eligible for your award.

Exercisable Dates/Expiration Date    This award will become exercisable on the
“Exercisable Dates” set forth in your Award Agreement, provided that you are
continuously employed by the Firm from the date of grant through the relevant
Exercisable Date or you meet the requirements to allow your award to remain
outstanding upon termination of employment as described below.    Your award
will remain exercisable until the earlier of the tenth anniversary of the Grant
Date (the “Expiration Date”) or the date the award is cancelled pursuant to this
Award Agreement. Notwithstanding any provision herein, including but not limited
to those provisions governing Job Elimination, Full Career Eligibility, Death,
and Total Disability, no Stock Appreciation Right may be exercised after its
Expiration Date. Termination of Employment   

Except as explicitly set forth below under “Job Elimination,” “Full Career
Eligibility”, and “Death or Total Disability,” any Stock Appreciation Rights
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason.

 

Job Elimination:

 

For the one year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the Exercisable Date
occurring during such one year period), any Stock Appreciation Right that is
exercisable on your termination date or becomes exercisable during such period
may be exercised by you in the event that:

 

•      the Director Human Resources of the Firm or nominee in his/her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and

 

•      after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and

 

•      you satisfy the Release/Certifications Requirement set forth below.



--------------------------------------------------------------------------------

  

Full Career Eligibility:

 

For the two year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the last Exercisable
Date occurring during such two year period), any Stock Appreciation Right that
is exercisable on your termination date or becomes exercisable during such
period may be exercised by you in the event that:

 

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•      for the exercise period, you do not, to the fullest extent enforceable
under applicable law, (i) perform services in any capacity (including
self-employment) for a Financial Services Company (as defined below) or (ii)
work in your profession (whether or not for a Financial Services Company);
provided that you may work for a government, education or Not-for-Profit
Organization (as defined below), and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during the 90-day period or shorten the length of
the 90-day notice period at the Firm’s discretion, but to a date no earlier than
the date you would otherwise meet the age and service requirements.

 

Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Special Notice Period” below.)

 

You must notify JPMorgan Chase in advance in writing if you are to perform
services for any party or if you are self-employed following the date of your
termination of employment. Failure to provide such notification could impact
your right to exercise.

 

Death or Total Disability:

 

If you die while employed by the Firm, your designated beneficiary on file with
the Human Resources Department (or if no beneficiary is on file or survives you,
then your estate) may exercise for a two year period measured from date of your
death (or if longer the 90 day period commencing with the last Exercisable Date
occurring during such two year period) (i) any Stock Appreciation Rights that
were exercisable as of that date and (ii) any Stock Appreciation Rights that
would have become exercisable had you remained employed during such 2 year
period.

 

If your employment terminates as a result of your permanent and total disability
as defined in the JPMorgan Chase & Co. Long Term Disability Plan (or for
non-U.S. employees the equivalent local country plan), then you may exercise for
a two year period measured from the date that your employment terminate any
Stock Appreciation Rights that were exercisable as of the date of your
termination. In the case of your total disability, you must notify JPMorgan
Chase in advance in writing if you are to perform services for any party or if
you are self-employed following the date of your termination of employment.

 

Cancellation after the Two Year Period or Ninety Day Period

 

Any Stock Appreciation Rights that are not exercised within the applicable two
year period or ninety day period described above will be cancelled.

 

Release/Certification Requirements You will be required to timely execute and
deliver a release of claims in favor of the Firm, having such form and terms as
the Firm shall specify, to have all or any portion of your award remain
exercisable after the termination of your employment. If you fail to return the
required release within the specified deadline, your award will be cancelled.
You also must certify compliance with the above requirements relevant to you
pursuant to procedures established by the Firm in connection with an exercise.



--------------------------------------------------------------------------------

  

Termination for Cause

 

If your employment is terminated for Cause (as defined below), or if the Firm
determines after the termination of your employment that your employment could
have been terminated for Cause, any outstanding Stock Appreciation Rights as of
your termination date will be cancelled and you may be required to return to the
Firm the value of certain shares previously delivered to you. See “Remedies” for
additional information.

Restriction on Disposition of Shares Derived from an Exercise Under this Award
   If you exercise any part of your award before the fifth anniversary of the
Grant Date, then you may not sell, assign, transfer, pledge or encumber the net
number of shares of Common Stock derived from such exercise until the fifth
anniversary of the Grant Date. Prior to the fifth anniversary of the Grant Date
and prior to any exercise date thereafter, JPMorgan Chase may impose, for such
date and up to 30 days following such date, such restrictions on the Common
Stock to be issued to you as it may deem appropriate, including, but not limited
to, restricting the sale, assignment, transfer, pledge or encumbrance of such
Common Stock. The imposition of such restrictions shall not be deemed an
amendment of your Award Agreement subject to your consent. In the Firm’s
discretion, such shares may be held in an account with the Firm’s stock transfer
agent. Notwithstanding the foregoing, this restriction on disposition and
transfer of shares shall not apply to your beneficiary in the event of your
death. Your Obligations    In consideration of the grant of this award, you
agree to comply with and be bound by the following:

•      Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment (or if longer, the exercise period), you will not directly or
indirectly, whether on your own behalf or on behalf of any other party, without
the prior written consent of the Director Human Resources of JPMorgan Chase: (i)
solicit, induce or encourage any of the Firm’s then current employees to leave
the Firm or to apply for employment elsewhere, (ii) hire any employee or former
employee who was employed by the Firm at the date your employment terminated,
unless the individual’s employment terminated more than six months before the
date of hire or because his or her job was eliminated, or (iii) to the fullest
extent enforceable under applicable law, solicit or induce or attempt to induce
to leave the Firm, or divert or attempt to divert from doing business with the
Firm, any then current customers, suppliers or other persons or entities that
were serviced by you or whose names became known to you by virtue of your
employment with the Firm, or otherwise interfere with the relationship between
the Firm and such customers, suppliers or other persons or entities. This does
not apply to publicly known institutional customers that you service after your
employment with the Firm without the use of the Firm’s confidential or
proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

•    Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•    Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information that
is intended to, or reasonably could be foreseen to, embarrass or criticize the
Firm or its employees, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.

•    Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation or governmental proceeding with respect to which you may
have knowledge or information), subject to reimbursement for actual, appropriate
and reasonable expenses incurred by you.



--------------------------------------------------------------------------------

•      Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

•    Special Notice Period

  

If you are subject to a notice period, whether by contract or by policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.

 

After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies

 

•    Cancellation

  

 

In addition to the cancellation of the award as provided for in “Termination of
Employment” and “Termination for Cause,” if the Firm in its sole discretion
determines that (i) you are not in compliance with any of the advance
notice/cooperation requirements or employment restrictions applicable to your
termination of employment, (ii) you have not returned the applicable release of
claims or other documents specified above within the specified deadline, (iii)
you violated any of the provisions as set forth above in “Your Obligations,” or
(iv) cancellation is appropriate pursuant to “Additional Award Conditions”
below, outstanding Stock Appreciation Rights under your award may be immediately
cancelled.

•    Recovery

  

In addition, if you received shares under this award resulting from an exercise:

 

•      during the one year prior to the violation of any of the provisions as
set forth above in “Your Obligations,” or

 

•      following termination of employment when you were not in compliance with
the employment restrictions then applicable to you during the exercise period,;

 

•      prior to the termination of your employment for “Cause” as described
under “Termination for Cause,” including a later determination by the Firm that
your employment could have been terminated for Cause (in which case the one year
will be measured from your actual termination date), or

 

•      within one year following the applicable Exercisable Date, if the Firm
determines that recovery of the shares is appropriate pursuant to “Additional
Award Conditions” below, you may be required to pay the Firm an amount equal to
the gain on each such exercise less withholding taxes. Payment may be made in
shares of Common Stock or in cash and may be deducted by the Firm from any
shares that are subject to restriction on disposition as described above.

 

You agree that this payment represents recovery of shares to which you were not
entitled under this Award Agreement and is not to be construed in any manner as
a penalty. You also acknowledge that a violation or attempted violation of the
obligations set forth herein will cause immediate and irreparable damage to the
Firm, and therefore agree that the Firm shall be entitled as a matter of right
to an injunction, from any court of competent jurisdiction, restraining any
violation or further violation of such obligations; such right to an injunction,
however, shall be cumulative and in addition to whatever other remedies the Firm
may have under law or equity. In any action or proceeding by the Firm to enforce
the terms and conditions of this Award Agreement where the Firm is the
prevailing party, the Firm shall be entitled to recover from you its reasonable
attorneys’ fees and expenses incurred in such action or proceeding.

Bonus Recoupment    In consideration of the grant of this award, you agree that
you are subject to the JPMorgan Chase Bonus Recoupment Policy (Attachment A), as
it applies both to the cash incentive compensation awarded to you for 2010 and
to this award of Stock Appreciation Rights.



--------------------------------------------------------------------------------

Additional Award Conditions   

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel outstanding Stock
Appreciation Rights under this award within one year after the applicable
Exercisable Date and/or to recover from you the net gain realized by you on any
exercise of Stock Appreciation Rights under this award within one year after the
applicable Exercisable Date:

 

•      If you engaged in conduct detrimental to the Firm, insofar as it causes
material financial or reputational harm to the Firm or one of its business
activities, or

 

•      If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•      If this award was based on a material misrepresentation by you.

Administrative Provisions   

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained herein constitutes a contract of
employment or continued employment. Employment is at-will and may be terminated
by either you or JPMorgan Chase for any reason at any time. This award does not
confer any right or entitlement to, nor does the award impose any obligation on
the Firm to provide, the same or any similar award in the future.

 

Exercise Procedures/Withholding Taxes: The exercise of Stock Appreciation Rights
shall be in accordance with the Firm’s procedures for exercises of such awards.
The date of exercise shall be the date when the properly completed notice of
exercise is received and accepted by the Firm or its designee in accordance with
the Firm’s procedures.

 

Following each exercise, the Firm will retain from each distribution the number
of shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). If, according to local country tax regulations, a withholding
tax liability arises at a time after the date of exercise, JPMorgan Chase may
implement any procedures necessary to ensure that the withholding obligation is
fully satisfied, including, but not limited to, restricting transferability of
the shares.

 

Assignment or Transfer: Except as otherwise provided in this Award Agreement,
Stock Appreciation Rights shall not be assignable or transferable or subject to
any lien, obligation or liability. You may make a gift of unexpired, unexercised
Stock Appreciation Rights, subject to the Firm’s prior consent, to an immediate
family member or a trust (or similar vehicle) for the benefit of these immediate
family members (or beneficiaries) as defined below. JPMorgan Chase may condition
its prior consent to receipt of an agreement by you and proposed transferee
containing such terms and conditions and undertakings as JPMorgan Chase deems
appropriate in its sole and absolute discretion. No attempted transfer will be
valid without the Firm’s prior consent. “Immediate family members” include your
parents, parents-in-law, children (including adopted children), grandchildren,
and siblings or a trust exclusively for the benefit of one or more of these
immediate family members. Your spouse is an Immediate Family Member but only if
Stock Appreciation Rights are transferred to a trust (or similar vehicle) for
the benefit of such spouse, which trust includes one or more other Immediate
Family Members as beneficiaries.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm. Other
than in the case of forfeiture, cancellation or recovery of an award, the Firm
may not retain such funds or securities until such time as they would otherwise
be distributable to you in accordance with the Award Agreement.

 

Cancellation/Substitution: JPMorgan Chase may, in its sole discretion and for
any reason, cancel outstanding unexercised Stock Appreciation Rights and
substitute an equal number of non-qualified stock options to purchase the same
number of shares of common stock of JPMorgan Chase represented by the cancelled
Stock Appreciation Rights. Such substituted options shall have the same exercise
price, Expiration Date and other terms and conditions that were applicable to
the Stock Appreciation Rights; provided that the method of exercise and the
payment of exercise price, as well as the method of payment of withholding
taxes, may be changed by JPMorgan Chase.



--------------------------------------------------------------------------------

  

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Stock Appreciation Rights (including but not to limited to their Exercise Price)
outstanding under this award for such corporate events.

 

Interpretation/Administration: The Director Human Resources of the Firm or
his/her delegate has sole and complete authority to interpret and administer
this Award Agreement, including, without limitation, the power to (i) interpret
the Plan and the terms of this Award Agreement; (ii) determine the reason for
termination of employment and application of the post-employment obligations;
(iii) determine application of the cancellation and recovery provisions, (iv)
decide all claims arising with respect to this Award; and (v) delegate such
authority as he/she deems appropriate. Any determination by the Director Human
Resources or his/her delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s determinations under
the Plan and the Award Agreements are not required to be uniform. By way of
clarification, the Firm by action of its Director Human Resource or his/her
delegate shall be entitled to make non-uniform and selective determinations and
modifications under Award Agreements and the Plan.

 

This Award is intended to be exempt from the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and shall be
interpreted accordingly. Notwithstanding anything else herein or in the Plan, no
action described herein or in the Plan shall be permitted if the Firm determines
such action would result in the imposition of additional tax under Section
409A.”

 

Amendment: The Firm through its Director Human Resources reserves the right to
amend this Award Agreement in any manner, at any time and for any reason;
provided however, that no such amendment shall materially adversely affect your
rights under this Award Agreement without your consent except to the extent that
the Director Human Resources or his/her delegate considers advisable to comply
with applicable laws, regulatory requirements or take into account changes in or
interpretations of applicable laws or accounting rules or standards. To extent
permitted by Section 409A of the Code, a change in a scheduled Exercisable Date
shall not be deemed to materially adversely affect your rights under this Award
Agreement and shall not require your written consent. This Award Agreement may
not be amended except in writing signed by the Director Human Resources JPMorgan
Chase.

 

Severability: If any portion of the Award Agreement is found to be
unenforceable, any court of competent jurisdiction may reform the restrictions
(e.g. as to length of service, geographical area or scope) to the extent
required to make the provision enforceable under applicable law.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the state of New York, without regard to conflict of law principles.

 

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.

 

Waiver of Jury Trial/Class Claims: By accepting this award, you agree (i) to
waive the right to a jury trial; and (ii) that any judicial proceeding or
arbitration claim brought in connection with this award or the Plan will be
brought on an individual basis, and you hereby waive any right to submit,
initiate, or participate in a representative capacity or as a plaintiff,
claimant or member in a class action, collective action, or other representative
or joint action.



--------------------------------------------------------------------------------

Definitions   

“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than an immaterial and inadvertent violation or
misconduct), (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is or might reasonably be
expected to be injurious to the interests of the Firm or its relationship with a
customer, client or employee.

 

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance, including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments,

 

•      advising on, or investing in, private equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c) (3) of the Internal Revenue Code. Section 501(c) (3)
includes entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.



--------------------------------------------------------------------------------

Attachment A

Bonus Recoupment Policy

In the event of a material restatement of the Firm’s financial results, the
Board believes it would be appropriate to review the circumstances that caused
the restatement and consider issues of accountability for those who bore
responsibility for the events, including whether anyone responsible engaged in
misconduct. As part of that review, consideration would also be given to any
appropriate action regarding compensation that may have been awarded to such
persons. In particular, it would be appropriate to consider whether any
compensation was awarded on the basis of having achieved specified performance
targets, whether an officer engaged in misconduct that contributed to the
restatement and whether such compensation would have been reduced had the
financial results been properly reported. Misconduct includes violation of the
Firm’s Code of Conduct or policies or any act or failure to act that could
reasonably be expected to cause financial or reputational harm to the Firm.

Depending on the outcome of that review, appropriate action could include
actions such as termination, reducing compensation in the year the restatement
was made, seeking repayment of any bonus received for the period restated or any
gains realized as a result of exercising an option awarded for the period
restated, or canceling any unvested equity compensation awarded for the period
restated. Consideration may also be given to whether or not any one or more of
such actions should be extended to employees who did not engage in misconduct
that contributed to the restatement.



--------------------------------------------------------------------------------

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF JANUARY 19, 2011

STOCK APPRECIATION RIGHTS

NON—OPERATING COMMITTEE

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 19, 2011 (“Grant Date”) awarding Stock Appreciation Rights pursuant to
the terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of Award   

Stock Appreciation Rights represent the right, following exercise, to receive
(without payment), a number of shares of JPMorgan Chase Common Stock, the Fair
Market Value of which, as of the date of exercise, is equal to the excess of the
Fair Market Value of one share of such Common Stock on such exercise date over
the Exercise Price, multiplied by the number of Stock Appreciation Rights being
exercised. The Firm will retain from each distribution the number of shares of
Common Stock required to satisfy tax and other withholding obligations.

 

The purpose of this award is, in part, to motivate your future performance and
to align your interests with those of the Firm and its shareholders. Your prior
performance was considered to determine if you were eligible for your award.

Exercisable Dates/Expiration Date

   This award will become exercisable on the “Exercisable Dates” set forth in
your Award Agreement, provided that you are continuously employed by the Firm
from the date of grant through the relevant Exercisable Date or you meet the
requirements to allow your award to remain outstanding upon termination of
employment as described below.    Your award will remain exercisable until the
earlier of the tenth anniversary of the Grant Date (the “Expiration Date”) or
the date the award is cancelled pursuant to this Award Agreement.
Notwithstanding any provision herein, including but not limited to those
provisions governing Job Elimination, Full Career Eligibility, Death, and Total
Disability, no Stock Appreciation Right may be exercised after its Expiration
Date. Termination of Employment   

Except as explicitly set forth below under “Job Elimination,” “Full Career
Eligibility”, and “Death or Total Disability,” any Stock Appreciation Rights
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason.

 

Job Elimination:

 

For the one year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the Exercisable Date
occurring during such one year period), any Stock Appreciation Right that is
exercisable on your termination date or becomes exercisable during such period
may be exercised by you in the event that:

 

•      the Director Human Resources of the Firm or nominee in his/her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and

 

•       after you are notified that your job will be eliminated, you provide
such services as requested by the Firm in a cooperative and professional manner,
and

 

•      you satisfy the Release/Certifications Requirement set forth below.



--------------------------------------------------------------------------------

  

Full Career Eligibility:

 

For the two year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the last Exercisable
Date occurring during such two year period), any Stock Appreciation Right that
is exercisable on your termination date or becomes exercisable during such
period may be exercised by you in the event that:

 

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•      for the exercise period, you do not, to the fullest extent enforceable
under applicable law, (i) perform services in any capacity (including
self-employment) for a Financial Services Company (as defined below) or (ii)
work in your profession (whether or not for a Financial Services Company);
provided that you may work for a government, education or Not-for-Profit
Organization (as defined below), and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during the 90-day period or shorten the length of
the 90-day notice period at the Firm’s discretion, but to a date no earlier than
the date you would otherwise meet the age and service requirements.

 

Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Special Notice Period” below.)

 

You must notify JPMorgan Chase in advance in writing if you are to perform
services for any party or if you are self-employed following the date of your
termination of employment. Failure to provide such notification could impact
your right to exercise.

 

Death or Total Disability:

 

If you die while employed by the Firm, your designated beneficiary on file with
the Human Resources Department (or if no beneficiary is on file or survives you,
then your estate) may exercise for a two year period measured from date of your
death (or if longer the 90 day period commencing with the last Exercisable Date
occurring during such two year period) (i) any Stock Appreciation Rights that
were exercisable as of that date and (ii) any Stock Appreciation Rights that
would have become exercisable had you remained employed during such 2 year
period.

 

If your employment terminates as a result of your permanent and total disability
as defined in the JPMorgan Chase & Co. Long Term Disability Plan (or for
non-U.S. employees the equivalent local country plan), then you may exercise for
a two year period measured from the date that your employment terminate any
Stock Appreciation Rights that were exercisable as of the date of your
termination. In the case of your total disability, you must notify JPMorgan
Chase in advance in writing if you are to perform services for any party or if
you are self-employed following the date of your termination of employment.

 

Cancellation after the Two Year Period or Ninety Day Period

 

Any Stock Appreciation Rights that are not exercised within the applicable two
year period or ninety day period described above will be cancelled.

 

Release/Certification Requirements You will be required to timely execute and
deliver a release of claims in favor of the Firm, having such form and terms as
the Firm shall specify, to have all or any portion of your award remain
exercisable after the termination of your employment. If you fail to return the
required release within the specified deadline, your award will be cancelled.
You also must certify compliance with the above requirements relevant to you
pursuant to procedures established by the Firm in connection with an exercise.



--------------------------------------------------------------------------------

  

Termination for Cause

 

If your employment is terminated for Cause (as defined below), or if the Firm
determines after the termination of your employment that your employment could
have been terminated for Cause, any outstanding Stock Appreciation Rights as of
your termination date will be cancelled and you may be required to return to the
Firm the value of certain shares previously delivered to you. See “Remedies” for
additional information.

Restriction on Disposition of Shares Derived from an Exercise Under this Award
   If you exercise any part of your award before the fifth anniversary of the
Grant Date, then you may not sell, assign, transfer, pledge or encumber the net
number of shares of Common Stock derived from such exercise until the fifth
anniversary of the Grant Date. Prior to the fifth anniversary of the Grant Date
and prior to any exercise date thereafter, JPMorgan Chase may impose, for such
date and up to 30 days following such date, such restrictions on the Common
Stock to be issued to you as it may deem appropriate, including, but not limited
to, restricting the sale, assignment, transfer, pledge or encumbrance of such
Common Stock. The imposition of such restrictions shall not be deemed an
amendment of your Award Agreement subject to your consent. In the Firm’s
discretion, such shares may be held in an account with the Firm’s stock transfer
agent. Notwithstanding the foregoing, this restriction on disposition and
transfer of shares shall not apply to your beneficiary in the event of your
death. Your Obligations    In consideration of the grant of this award, you
agree to comply with and be bound by the following:

•      Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment (or if longer, the exercise period), you will not directly or
indirectly, whether on your own behalf or on behalf of any other party, without
the prior written consent of the Director Human Resources of JPMorgan Chase: (i)
solicit, induce or encourage any of the Firm’s then current employees to leave
the Firm or to apply for employment elsewhere, (ii) hire any employee or former
employee who was employed by the Firm at the date your employment terminated,
unless the individual’s employment terminated more than six months before the
date of hire or because his or her job was eliminated, or (iii) to the fullest
extent enforceable under applicable law, solicit or induce or attempt to induce
to leave the Firm, or divert or attempt to divert from doing business with the
Firm, any then current customers, suppliers or other persons or entities that
were serviced by you or whose names became known to you by virtue of your
employment with the Firm, or otherwise interfere with the relationship between
the Firm and such customers, suppliers or other persons or entities. This does
not apply to publicly known institutional customers that you service after your
employment with the Firm without the use of the Firm’s confidential or
proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

•      Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•      Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information that
is intended to, or reasonably could be foreseen to, embarrass or criticize the
Firm or its employees, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.

•      Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation or governmental proceeding with respect to which you may
have knowledge or information), subject to reimbursement for actual, appropriate
and reasonable expenses incurred by you.



--------------------------------------------------------------------------------

•      Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

•      Special Notice Period

  

If you are subject to a notice period, whether by contract or by policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.

 

After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies

 

•      Cancellation

  

 

In addition to the cancellation of the award as provided for in “Termination of
Employment” and “Termination for Cause,” if the Firm in its sole discretion
determines that (i) you are not in compliance with any of the advance
notice/cooperation requirements or employment restrictions applicable to your
termination of employment, (ii) you have not returned the applicable release of
claims or other documents specified above within the specified deadline, (iii)
you violated any of the provisions as set forth above in “Your Obligations,” or
(iv) cancellation is appropriate pursuant to “Additional Award Conditions”
below, outstanding Stock Appreciation Rights under your award may be immediately
cancelled.

•      Recovery

  

In addition, if you received shares under this award resulting from an exercise:

 

•      during the one year prior to the violation of any of the provisions as
set forth above in “Your Obligations,” or

 

•      following termination of employment when you were not in compliance with
the employment restrictions then applicable to you during the exercise period,;

 

•      prior to the termination of your employment for “Cause” as described
under “Termination for Cause,” including a later determination by the Firm that
your employment could have been terminated for Cause (in which case the one year
will be measured from your actual termination date), or

 

•      within one year following the applicable Exercisable Date, if the Firm
determines that recovery of the shares is appropriate pursuant to “Additional
Award Conditions” below, you may be required to pay the Firm an amount equal to
the gain on each such exercise less withholding taxes. Payment may be made in
shares of Common Stock or in cash and may be deducted by the Firm from any
shares that are subject to restriction on disposition as described above.

 

You agree that this payment represents recovery of shares to which you were not
entitled under this Award Agreement and is not to be construed in any manner as
a penalty. You also acknowledge that a violation or attempted violation of the
obligations set forth herein will cause immediate and irreparable damage to the
Firm, and therefore agree that the Firm shall be entitled as a matter of right
to an injunction, from any court of competent jurisdiction, restraining any
violation or further violation of such obligations; such right to an injunction,
however, shall be cumulative and in addition to whatever other remedies the Firm
may have under law or equity. In any action or proceeding by the Firm to enforce
the terms and conditions of this Award Agreement where the Firm is the
prevailing party, the Firm shall be entitled to recover from you its reasonable
attorneys’ fees and expenses incurred in such action or proceeding.

Bonus Recoupment    In consideration of the grant of this award, you agree that
you are subject to the JPMorgan Chase Bonus Recoupment Policy (Attachment A), as
it applies both to the cash incentive compensation awarded to you for 2010 and
to this award of Stock Appreciation Rights.



--------------------------------------------------------------------------------

Additional Award Conditions   

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel outstanding Stock
Appreciation Rights under this award within one year after the applicable
Exercisable Date and/or to recover from you the net gain realized by you on any
exercise of Stock Appreciation Rights under this award within one year after the
applicable Exercisable Date:

 

•      If you engaged in conduct detrimental to the Firm, insofar as it causes
material financial or reputational harm to the Firm or one of its business
activities, or

 

•      If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•      If this award was based on a material misrepresentation by you; or

 

•      If you failed to properly identify, raise or assess, in a timely manner
and as reasonably expected, risks and/or concerns with respect to risks material
to the Firm or its business activities.

Administrative Provisions   

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained herein constitutes a contract of
employment or continued employment. Employment is at-will and may be terminated
by either you or JPMorgan Chase for any reason at any time. This award does not
confer any right or entitlement to, nor does the award impose any obligation on
the Firm to provide, the same or any similar award in the future.

 

Exercise Procedures/Withholding Taxes: The exercise of Stock Appreciation Rights
shall be in accordance with the Firm’s procedures for exercises of such awards.
The date of exercise shall be the date when the properly completed notice of
exercise is received and accepted by the Firm or its designee in accordance with
the Firm’s procedures.

 

Following each exercise, the Firm will retain from each distribution the number
of shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). If, according to local country tax regulations, a withholding
tax liability arises at a time after the date of exercise, JPMorgan Chase may
implement any procedures necessary to ensure that the withholding obligation is
fully satisfied, including, but not limited to, restricting transferability of
the shares.

 

Assignment or Transfer: Except as otherwise provided in this Award Agreement,
Stock Appreciation Rights shall not be assignable or transferable or subject to
any lien, obligation or liability. You may make a gift of unexpired, unexercised
Stock Appreciation Rights, subject to the Firm’s prior consent, to an immediate
family member or a trust (or similar vehicle) for the benefit of these immediate
family members (or beneficiaries) as defined below. JPMorgan Chase may condition
its prior consent to receipt of an agreement by you and proposed transferee
containing such terms and conditions and undertakings as JPMorgan Chase deems
appropriate in its sole and absolute discretion. No attempted transfer will be
valid without the Firm’s prior consent. “Immediate family members” include your
parents, parents-in-law, children (including adopted children), grandchildren,
and siblings or a trust exclusively for the benefit of one or more of these
immediate family members. Your spouse is an Immediate Family Member but only if
Stock Appreciation Rights are transferred to a trust (or similar vehicle) for
the benefit of such spouse, which trust includes one or more other Immediate
Family Members as beneficiaries.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm. Other
than in the case of forfeiture, cancellation or recovery of an award, the Firm
may not retain such funds or securities until such time as they would otherwise
be distributable to you in accordance with the Award Agreement.

 

Cancellation/Substitution: JPMorgan Chase may, in its sole discretion and for
any reason, cancel outstanding unexercised Stock Appreciation Rights and
substitute an equal number of non-qualified stock options to purchase the same
number of shares of common stock of JPMorgan Chase represented by the cancelled
Stock Appreciation Rights. Such substituted



--------------------------------------------------------------------------------

  

options shall have the same exercise price, Expiration Date and other terms and
conditions that were applicable to the Stock Appreciation Rights; provided that
the method of exercise and the payment of exercise price, as well as the method
of payment of withholding taxes, may be changed by JPMorgan Chase.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Stock Appreciation Rights (including but not to limited to their Exercise Price)
outstanding under this award for such corporate events.

 

Interpretation/Administration: The Director Human Resources of the Firm or
his/her delegate has sole and complete authority to interpret and administer
this Award Agreement, including, without limitation, the power to (i) interpret
the Plan and the terms of this Award Agreement; (ii) determine the reason for
termination of employment and application of the post-employment obligations;
(iii) determine application of the cancellation and recovery provisions, (iv)
decide all claims arising with respect to this Award; and (v) delegate such
authority as he/she deems appropriate. Any determination by the Director Human
Resources or his/her delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s determinations under
the Plan and the Award Agreements are not required to be uniform. By way of
clarification, the Firm by action of its Director Human Resource or his/her
delegate shall be entitled to make non-uniform and selective determinations and
modifications under Award Agreements and the Plan.

 

This Award is intended to be exempt from the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and shall be
interpreted accordingly. Notwithstanding anything else herein or in the Plan, no
action described herein or in the Plan shall be permitted if the Firm determines
such action would result in the imposition of additional tax under Section
409A.”

 

Amendment: The Firm through its Director Human Resources reserves the right to
amend this Award Agreement in any manner, at any time and for any reason;
provided however, that no such amendment shall materially adversely affect your
rights under this Award Agreement without your consent except to the extent that
the Director Human Resources or his/her delegate considers advisable to comply
with applicable laws, regulatory requirements or take into account changes in or
interpretations of applicable laws or accounting rules or standards. To extent
permitted by Section 409A of the Code, a change in a scheduled Exercisable Date
shall not be deemed to materially adversely affect your rights under this Award
Agreement and shall not require your written consent. This Award Agreement may
not be amended except in writing signed by the Director Human Resources JPMorgan
Chase.

 

Severability: If any portion of the Award Agreement is found to be
unenforceable, any court of competent jurisdiction may reform the restrictions
(e.g. as to length of service, geographical area or scope) to the extent
required to make the provision enforceable under applicable law.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the state of New York, without regard to conflict of law principles.

 

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.



--------------------------------------------------------------------------------

   Waiver of Jury Trial/Class Claims: By accepting this award, you agree (i) to
waive the right to a jury trial; and (ii) that any judicial proceeding or
arbitration claim brought in connection with this award or the Plan will be
brought on an individual basis, and you hereby waive any right to submit,
initiate, or participate in a representative capacity or as a plaintiff,
claimant or member in a class action, collective action, or other representative
or joint action. Definitions   

“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than an immaterial and inadvertent violation or
misconduct), (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is or might reasonably be
expected to be injurious to the interests of the Firm or its relationship with a
customer, client or employee.

 

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance, including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments,

 

•      advising on, or investing in, private equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c) (3) of the Internal Revenue Code. Section 501(c) (3)
includes entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.



--------------------------------------------------------------------------------

Attachment A

Bonus Recoupment Policy

In the event of a material restatement of the Firm’s financial results, the
Board believes it would be appropriate to review the circumstances that caused
the restatement and consider issues of accountability for those who bore
responsibility for the events, including whether anyone responsible engaged in
misconduct. As part of that review, consideration would also be given to any
appropriate action regarding compensation that may have been awarded to such
persons. In particular, it would be appropriate to consider whether any
compensation was awarded on the basis of having achieved specified performance
targets, whether an officer engaged in misconduct that contributed to the
restatement and whether such compensation would have been reduced had the
financial results been properly reported. Misconduct includes violation of the
Firm’s Code of Conduct or policies or any act or failure to act that could
reasonably be expected to cause financial or reputational harm to the Firm.

Depending on the outcome of that review, appropriate action could include
actions such as termination, reducing compensation in the year the restatement
was made, seeking repayment of any bonus received for the period restated or any
gains realized as a result of exercising an option awarded for the period
restated, or canceling any unvested equity compensation awarded for the period
restated. Consideration may also be given to whether or not any one or more of
such actions should be extended to employees who did not engage in misconduct
that contributed to the restatement.



--------------------------------------------------------------------------------

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF JANUARY 19, 2011

STOCK APPRECIATION RIGHTS

OPERATING COMMITTEE

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 19, 2011 (“Grant Date”) awarding Stock Appreciation Rights pursuant to
the terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of Award   

Stock Appreciation Rights represent the right, following exercise, to receive
(without payment), a number of shares of JPMorgan Chase Common Stock, the Fair
Market Value of which, as of the date of exercise, is equal to the excess of the
Fair Market Value of one share of such Common Stock on such exercise date over
the Exercise Price, multiplied by the number of Stock Appreciation Rights being
exercised. The Firm will retain from each distribution the number of shares of
Common Stock required to satisfy tax and other withholding obligations.

 

The purpose of this award is, in part, to motivate your future performance and
to align your interests with those of the Firm and its shareholders. Your prior
performance was considered to determine if you were eligible for your award.

Exercisable Dates/

Expiration Date

   This award is intended and expected to become exercisable on the “Exercisable
Dates” set forth in your Award Agreement, provided that you are continuously
employed by the Firm from the date of grant through the relevant Exercisable
Date or you meet the requirements to allow your award to remain outstanding upon
termination of employment as described below. However, the number of Stock
Appreciation Rights that have not yet become exercisable may be reduced (and
therefore may be forfeited) or Exercisable Dates may be deferred (but not beyond
the Expiration Date), in the event that the Chief Executive Officer (“CEO”) of
JPMorgan Chase determines that your performance in relation to the priorities
for your position or the Firm’s performance in relation to the priorities for
which you share responsibility as a member of the Operating Committee has been
unsatisfactory for a sustained period of time. Among the factors the CEO may
consider in assessing the Firm’s financial performance are net income, net
revenue, return on equity, earnings per share and capital ratios, both on an
absolute basis and, as appropriate, relative to peer firms. Such a determination
is subject to ratification by the Compensation and Management Development
Committee of the Board of Directors of JPMorgan Chase (“Committee”). In the case
of an award to the CEO, such a determination shall be made by the Committee.   
Your award will remain exercisable until the earlier of the tenth anniversary of
the Grant Date (the “Expiration Date”) or the date the award is cancelled
pursuant to this Award Agreement. Notwithstanding any provision herein,
including but not limited to those provisions governing Job Elimination, Full
Career Eligibility, Death, and Total Disability, no Stock Appreciation Right may
be exercised after its Expiration Date. Termination of Employment   

Except as explicitly set forth below under “Job Elimination,” “Full Career
Eligibility”, and “Death or Total Disability,” any Stock Appreciation Rights
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason.

 

Job Elimination:

 

For the one year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the Exercisable Date
occurring during such one year period), any Stock Appreciation Right that is
exercisable on your termination date or becomes exercisable during such period
may be exercised by you in the event that:

 

•      the Director Human Resources of the Firm or nominee in his/her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and



--------------------------------------------------------------------------------

  

•      after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and

 

•      you satisfy the Release/Certifications Requirement set forth below.

 

Full Career Eligibility:

 

For the two year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the last Exercisable
Date occurring during such two year period), any Stock Appreciation Right that
is exercisable on your termination date or becomes exercisable during such
period may be exercised by you in the event that:

 

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•      for the exercise period, you do not, to the fullest extent enforceable
under applicable law, (i) perform services in any capacity (including
self-employment) for a Financial Services Company (as defined below) or (ii)
work in your profession (whether or not for a Financial Services Company);
provided that you may work for a government, education or Not-for-Profit
Organization (as defined below), and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during the 90-day period or shorten the length of
the 90-day notice period at the Firm’s discretion, but to a date no earlier than
the date you would otherwise meet the age and service requirements.

 

Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Special Notice Period” below.)

 

You must notify JPMorgan Chase in advance in writing if you are to perform
services for any party or if you are self-employed following the date of your
termination of employment. Failure to provide such notification could impact
your right to exercise.

 

Death or Total Disability:

 

If you die while employed by the Firm, your designated beneficiary on file with
the Human Resources Department (or if no beneficiary is on file or survives you,
then your estate) may exercise for a two year period measured from date of your
death (or if longer the 90 day period commencing with the last Exercisable Date
occurring during such two year period) (i) any Stock Appreciation Rights that
were exercisable as of that date and (ii) any Stock Appreciation Rights that
would have become exercisable had you remained employed during such 2 year
period.

 

If your employment terminates as a result of your permanent and total disability
as defined in the JPMorgan Chase & Co. Long Term Disability Plan (or for
non-U.S. employees the equivalent local country plan), then you may exercise for
a two year period measured from the date that your employment terminate any
Stock Appreciation Rights that were exercisable as of the date of your
termination. In the case of your total disability, you must notify JPMorgan
Chase in advance in writing if you are to perform services for any party or if
you are self-employed following the date of your termination of employment.

 

Cancellation after the Two Year Period or Ninety Day Period

 

Any Stock Appreciation Rights that are not exercised within the applicable two
year period or ninety day period described above will be cancelled.

 

Release/Certification Requirements

 

You will be required to timely execute and deliver a release of claims in favor
of the Firm, having such form and terms as the Firm shall specify, to have all
or any portion of your award remain exercisable after the termination of your
employment. If you fail to return the required release within the specified
deadline, your award will be cancelled. You also must certify compliance with
the above requirements relevant to you pursuant to procedures established by the
Firm in connection with an exercise.



--------------------------------------------------------------------------------

  

Termination for Cause

 

If your employment is terminated for Cause (as defined below), or if the Firm
determines after the termination of your employment that your employment could
have been terminated for Cause, any outstanding Stock Appreciation Rights as of
your termination date will be cancelled and you may be required to return to the
Firm the value of certain shares previously delivered to you. See “Remedies” for
additional information.

Restriction on Disposition of Shares Derived from an Exercise Under this Award
   If you exercise any part of your award before the fifth anniversary of the
Grant Date, then you may not sell, assign, transfer, pledge or encumber the net
number of shares of Common Stock derived from such exercise until the fifth
anniversary of the Grant Date. Prior to the fifth anniversary of the Grant Date
and prior to any exercise date thereafter, JPMorgan Chase may impose, for such
date and up to 30 days following such date, such restrictions on the Common
Stock to be issued to you as it may deem appropriate, including, but not limited
to, restricting the sale, assignment, transfer, pledge or encumbrance of such
Common Stock. The imposition of such restrictions shall not be deemed an
amendment of your Award Agreement subject to your consent. In the Firm’s
discretion, such shares may be held in an account with the Firm’s stock transfer
agent. Notwithstanding the foregoing, this restriction on disposition and
transfer of shares shall not apply to your beneficiary in the event of your
death. Your Obligations    In consideration of the grant of this award, you
agree to comply with and be bound by the following:

•      Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment (or if longer, the exercise period), you will not directly or
indirectly, whether on your own behalf or on behalf of any other party, without
the prior written consent of the Director Human Resources of JPMorgan Chase: (i)
solicit, induce or encourage any of the Firm’s then current employees to leave
the Firm or to apply for employment elsewhere, (ii) hire any employee or former
employee who was employed by the Firm at the date your employment terminated,
unless the individual’s employment terminated more than six months before the
date of hire or because his or her job was eliminated, or (iii) to the fullest
extent enforceable under applicable law, solicit or induce or attempt to induce
to leave the Firm, or divert or attempt to divert from doing business with the
Firm, any then current customers, suppliers or other persons or entities that
were serviced by you or whose names became known to you by virtue of your
employment with the Firm, or otherwise interfere with the relationship between
the Firm and such customers, suppliers or other persons or entities. This does
not apply to publicly known institutional customers that you service after your
employment with the Firm without the use of the Firm’s confidential or
proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

•      Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•      Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information that
is intended to, or reasonably could be foreseen to, embarrass or criticize the
Firm or its employees, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.

•      Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation or governmental proceeding with respect to which you may
have knowledge or information), subject to reimbursement for actual, appropriate
and reasonable expenses incurred by you.



--------------------------------------------------------------------------------

•      Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

•      Special Notice Period

  

If you are subject to a notice period, whether by contract or by policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.

 

After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies

 

•      Cancellation

  

 

In addition to the cancellation of the award as provided for in “Termination of
Employment” and “Termination for Cause,” if the Firm in its sole discretion
determines that (i) you are not in compliance with any of the advance
notice/cooperation requirements or employment restrictions applicable to your
termination of employment, (ii) you have not returned the applicable release of
claims or other documents specified above within the specified deadline, (iii)
you violated any of the provisions as set forth above in “Your Obligations,” or
(iv) cancellation is appropriate pursuant to “Additional Award Conditions”
below, outstanding Stock Appreciation Rights under your award may be immediately
cancelled.

•      Recovery

  

In addition, if you received shares under this award resulting from an exercise:

 

•      during the one year prior to the violation of any of the provisions as
set forth above in “Your Obligations,” or

 

•      following termination of employment when you were not in compliance with
the employment restrictions then applicable to you during the exercise period,;

 

•      prior to the termination of your employment for “Cause” as described
under “Termination for Cause,” including a later determination by the Firm that
your employment could have been terminated for Cause (in which case the one year
will be measured from your actual termination date), or

 

•      within one year following the applicable Exercisable Date, if the Firm
determines that recovery of the shares is appropriate pursuant to “Additional
Award Conditions” below,

 

you may be required to pay the Firm an amount equal to the gain on each such
exercise less withholding taxes. Payment may be made in shares of Common Stock
or in cash and may be deducted by the Firm from any shares that are subject to
restriction on disposition as described above.

 

You agree that this payment represents recovery of shares to which you were not
entitled under this Award Agreement and is not to be construed in any manner as
a penalty. You also acknowledge that a violation or attempted violation of the
obligations set forth herein will cause immediate and irreparable damage to the
Firm, and therefore agree that the Firm shall be entitled as a matter of right
to an injunction, from any court of competent jurisdiction, restraining any
violation or further violation of such obligations; such right to an injunction,
however, shall be cumulative and in addition to whatever other remedies the Firm
may have under law or equity. In any action or proceeding by the Firm to enforce
the terms and conditions of this Award Agreement where the Firm is the
prevailing party, the Firm shall be entitled to recover from you its reasonable
attorneys’ fees and expenses incurred in such action or proceeding.

Bonus Recoupment    In consideration of the grant of this award, you agree that
you are subject to the JPMorgan Chase Bonus Recoupment Policy (Attachment A), as
it applies both to the cash incentive compensation awarded to you for 2010 and
to this award of Stock Appreciation Rights. Additional Award Conditions   

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel outstanding Stock
Appreciation Rights under this award within one year after the applicable
Exercisable Date and/or to recover from you the net gain realized by you on any
exercise of Stock Appreciation Rights under this award within one year after the
applicable Exercisable Date:

 

•      If you engaged in conduct detrimental to the Firm, insofar as it causes
material financial or reputational harm to the Firm or one of its business
activities, or



--------------------------------------------------------------------------------

  

•      If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•      If this award was based on a material misrepresentation by you, or

 

•      If you failed to properly identify, raise or assess, in a timely manner
and as reasonably expected, risks and/or concerns with respect to risks material
to the Firm or its business activities.

Administrative Provisions   

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained herein constitutes a contract of
employment or continued employment. Employment is at-will and may be terminated
by either you or JPMorgan Chase for any reason at any time. This award does not
confer any right or entitlement to, nor does the award impose any obligation on
the Firm to provide, the same or any similar award in the future.

 

Exercise Procedures/Withholding Taxes: The exercise of Stock Appreciation Rights
shall be in accordance with the Firm’s procedures for exercises of such awards.
The date of exercise shall be the date when the properly completed notice of
exercise is received and accepted by the Firm or its designee in accordance with
the Firm’s procedures.

 

Following each exercise, the Firm will retain from each distribution the number
of shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). If, according to local country tax regulations, a withholding
tax liability arises at a time after the date of exercise, JPMorgan Chase may
implement any procedures necessary to ensure that the withholding obligation is
fully satisfied, including, but not limited to, restricting transferability of
the shares.

 

Assignment or Transfer: Except as otherwise provided in this Award Agreement,
Stock Appreciation Rights shall not be assignable or transferable or subject to
any lien, obligation or liability. You may make a gift of unexpired, unexercised
Stock Appreciation Rights, subject to the Firm’s prior consent, to an immediate
family member or a trust (or similar vehicle) for the benefit of these immediate
family members (or beneficiaries) as defined below. JPMorgan Chase may condition
its prior consent to receipt of an agreement by you and proposed transferee
containing such terms and conditions and undertakings as JPMorgan Chase deems
appropriate in its sole and absolute discretion. No attempted transfer will be
valid without the Firm’s prior consent. “Immediate family members” include your
parents, parents-in-law, children (including adopted children), grandchildren,
and siblings or a trust exclusively for the benefit of one or more of these
immediate family members. Your spouse is an Immediate Family Member but only if
Stock Appreciation Rights are transferred to a trust (or similar vehicle) for
the benefit of such spouse, which trust includes one or more other Immediate
Family Members as beneficiaries.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm. Other
than in the case of forfeiture, cancellation or recovery of an award, the Firm
may not retain such funds or securities until such time as they would otherwise
be distributable to you in accordance with the Award Agreement.

 

Cancellation/Substitution: JPMorgan Chase may, in its sole discretion and for
any reason, cancel outstanding unexercised Stock Appreciation Rights and
substitute an equal number of non-qualified stock options to purchase the same
number of shares of common stock of JPMorgan Chase represented by the cancelled
Stock Appreciation Rights. Such substituted options shall have the same exercise
price, Expiration Date and other terms and conditions that were applicable to
the Stock Appreciation Rights; provided that the method of exercise and the
payment of exercise price, as well as the method of payment of withholding
taxes, may be changed by JPMorgan Chase.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate



--------------------------------------------------------------------------------

  

adjustment, in the number or kind of shares of Common Stock or other securities
issued or reserved for issuance pursuant to the Plan and to any Stock
Appreciation Rights (including but not to limited to their Exercise Price)
outstanding under this award for such corporate events.

 

Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment and application of the
post-employment obligations; (iii) determine application of the cancellation and
recovery provisions, (iv) decide all claims arising with respect to this Award;
and (v) delegate such authority as it deems appropriate. Any determination by
the Committee or its delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s determinations under
the Plan and the Award Agreements are not required to be uniform. By way of
clarification, the Firm shall be entitled to make non-uniform and selective
determinations and modifications under Award Agreements and the Plan.

 

This Award is intended to be exempt from the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and shall be
interpreted accordingly. Notwithstanding anything else herein or in the Plan, no
action described herein or in the Plan shall be permitted if the Firm determines
such action would result in the imposition of additional tax under Section
409A.”

 

Amendment: The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to comply with applicable laws, regulatory
requirements or take into account changes in or interpretations of applicable
laws or accounting rules or standards. To extent permitted by Section 409A of
the Code, a change in a scheduled Exercisable Date shall not be deemed to
materially adversely affect your rights under this Award Agreement and shall not
require your written consent. This Award Agreement may not be amended except in
writing signed by the Director Human Resources JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is found to be
unenforceable, any court of competent jurisdiction may reform the restrictions
(e.g. as to length of service, geographical area or scope) to the extent
required to make the provision enforceable under applicable law.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the state of New York, without regard to conflict of law principles.

 

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.

 

Waiver of Jury Trial/Class Claims: By accepting this award, you agree (i) to
waive the right to a jury trial; and (ii) that any judicial proceeding or
arbitration claim brought in connection with this award or the Plan will be
brought on an individual basis, and you hereby waive any right to submit,
initiate, or participate in a representative capacity or as a plaintiff,
claimant or member in a class action, collective action, or other representative
or joint action.

Definitions    “Cause” means a determination by the Firm that your employment
terminated as a result of your (i) violation of any law, rule or regulation
(including rules of self-regulatory bodies) related to the Firm’s business, (ii)
indictment or conviction of a felony, (iii) commission of a fraudulent act, (iv)
violation of the JPMorgan Code of Conduct or other Firm policies or misconduct
related to your duties to the Firm (other than an immaterial and inadvertent
violation or misconduct), (v) inadequate performance of the duties associated
with your position or job function or failure to follow reasonable directives of
your manager, or (vi) any act or failure to act that is or might reasonably be
expected to be injurious to the interests of the Firm or its relationship with a
customer, client or employee.



--------------------------------------------------------------------------------

  

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance, including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments,

 

•      advising on, or investing in, private equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c) (3) of the Internal Revenue Code. Section 501(c) (3)
includes entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.



--------------------------------------------------------------------------------

Attachment A

Bonus Recoupment Policy

In the event of a material restatement of the Firm’s financial results, the
Board believes it would be appropriate to review the circumstances that caused
the restatement and consider issues of accountability for those who bore
responsibility for the events, including whether anyone responsible engaged in
misconduct. As part of that review, consideration would also be given to any
appropriate action regarding compensation that may have been awarded to such
persons. In particular, it would be appropriate to consider whether any
compensation was awarded on the basis of having achieved specified performance
targets, whether an officer engaged in misconduct that contributed to the
restatement and whether such compensation would have been reduced had the
financial results been properly reported. Misconduct includes violation of the
Firm’s Code of Conduct or policies or any act or failure to act that could
reasonably be expected to cause financial or reputational harm to the Firm.

Depending on the outcome of that review, appropriate action could include
actions such as termination, reducing compensation in the year the restatement
was made, seeking repayment of any bonus received for the period restated or any
gains realized as a result of exercising an option awarded for the period
restated, or canceling any unvested equity compensation awarded for the period
restated. Consideration may also be given to whether or not any one or more of
such actions should be extended to employees who did not engage in misconduct
that contributed to the restatement.



--------------------------------------------------------------------------------

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF FEBRUARY 16, 2011

STOCK APPRECIATION RIGHTS

CHIEF EXECUTIVE OFFICER

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
February 16, 2011 (“Grant Date”) awarding Stock Appreciation Rights pursuant to
the terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of Award   

Stock Appreciation Rights represent the right, following exercise, to receive
(without payment), a number of shares of JPMorgan Chase Common Stock, the Fair
Market Value of which, as of the date of exercise, is equal to the excess of the
Fair Market Value of one share of such Common Stock on such exercise date over
the Exercise Price, multiplied by the number of Stock Appreciation Rights being
exercised. The Firm will retain from each distribution the number of shares of
Common Stock required to satisfy tax and other withholding obligations.

 

The purpose of this award is, in part, to motivate your future performance and
to align your interests with those of the Firm and its shareholders. Your prior
performance was considered to determine if you were eligible for your award.

Exercisable Dates/ Expiration Date    This award is intended and expected to
become exercisable on the “Exercisable Dates” set forth in your Award Agreement,
provided that you are continuously employed by the Firm from the date of grant
through the relevant Exercisable Date or you meet the requirements to allow your
award to remain outstanding upon termination of employment as described below.
However, the number of Stock Appreciation Rights that have not yet become
exercisable may be reduced (and therefore may be forfeited) or Exercisable Dates
may be deferred (but not beyond the Expiration Date), in the event that the
Chief Executive Officer (“CEO”) of JPMorgan Chase determines that your
performance in relation to the priorities for your position or the Firm’s
performance in relation to the priorities for which you share responsibility as
a member of the Operating Committee has been unsatisfactory for a sustained
period of time. Among the factors the CEO may consider in assessing the Firm’s
financial performance are net income, net revenue, return on equity, earnings
per share and capital ratios, both on an absolute basis and, as appropriate,
relative to peer firms. Such a determination is subject to ratification by the
Compensation and Management Development Committee of the Board of Directors of
JPMorgan Chase (“Committee”). In the case of an award to the CEO, such a
determination shall be made by the Committee.    Your award will remain
exercisable until the earlier of the tenth anniversary of the Grant Date (the
“Expiration Date”) or the date the award is cancelled pursuant to this Award
Agreement. Notwithstanding any provision herein, including but not limited to
those provisions governing Job Elimination, Full Career Eligibility, Death, and
Total Disability, no Stock Appreciation Right may be exercised after its
Expiration Date. Termination of Employment    Except as explicitly set forth
below under “Job Elimination,” “Full Career Eligibility”, and “Death or Total
Disability,” any Stock Appreciation Rights outstanding under this award will be
cancelled effective on the date your employment with the Firm terminates for any
reason.



--------------------------------------------------------------------------------

  

Job Elimination:

 

For the one year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the Exercisable Date
occurring during such one year period), any Stock Appreciation Right that is
exercisable on your termination date or becomes exercisable during such period
may be exercised by you in the event that:

 

•      the Director Human Resources of the Firm or nominee in his/her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and

 

•      after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and

 

•      you satisfy the Release/Certifications Requirement set forth below.

 

Full Career Eligibility:

 

For the two year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the last Exercisable
Date occurring during such two year period), any Stock Appreciation Right that
is exercisable on your termination date or becomes exercisable during such
period may be exercised by you in the event that:

 

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•      for the exercise period, you do not, to the fullest extent enforceable
under applicable law, (i) perform services in any capacity (including
self-employment) for a Financial Services Company (as defined below) or (ii)
work in your profession (whether or not for a Financial Services Company);
provided that you may work for a government, education or Not-for-Profit
Organization (as defined below), and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during the 90-day period or shorten the length of
the 90-day notice period at the Firm’s discretion, but to a date no earlier than
the date you would otherwise meet the age and service requirements.

 

Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Special Notice Period” below.)

 

You must notify JPMorgan Chase in advance in writing if you are to perform
services for any party or if you are self-employed following the date of your
termination of employment. Failure to provide such notification could impact
your right to exercise.

 

Death or Total Disability:

 

If you die while employed by the Firm, your designated beneficiary on file with
the Human Resources Department (or if no beneficiary is on file or survives you,
then your estate) may exercise for a two year period measured from date of your
death (or if longer the 90 day period commencing with the last Exercisable Date
occurring during such two year period) (i) any Stock Appreciation Rights that
were exercisable as of that date and (ii) any Stock Appreciation Rights that
would have become exercisable had you remained employed during such 2 year
period.

 

If your employment terminates as a result of your permanent and total disability
as defined in the JPMorgan Chase & Co. Long Term Disability Plan (or for
non-U.S. employees the equivalent local country plan), then you may exercise for
a two year period measured from the date that your employment terminate any
Stock Appreciation Rights that were exercisable as of the date of your
termination. In the case of your total disability, you must notify JPMorgan
Chase in advance in writing if you are to perform services for any party or if
you are self-employed following the date of your termination of employment.

 

Cancellation after the Two Year Period or Ninety Day Period

 

Any Stock Appreciation Rights that are not exercised within the applicable two
year period or ninety day period described above will be cancelled.



--------------------------------------------------------------------------------

  

Release/Certification Requirements

 

You will be required to timely execute and deliver a release of claims in favor
of the Firm, having such form and terms as the Firm shall specify, to have all
or any portion of your award remain exercisable after the termination of your
employment. If you fail to return the required release within the specified
deadline, your award will be cancelled. You also must certify compliance with
the above requirements relevant to you pursuant to procedures established by the
Firm in connection with an exercise.

 

Termination for Cause

 

If your employment is terminated for Cause (as defined below), or if the Firm
determines after the termination of your employment that your employment could
have been terminated for Cause, any outstanding Stock Appreciation Rights as of
your termination date will be cancelled and you may be required to return to the
Firm the value of certain shares previously delivered to you. See “Remedies” for
additional information.

Restriction on Disposition of Shares Derived from an Exercise Under this Award
   If you exercise any part of your award before the fifth anniversary of the
Grant Date, then you may not sell, assign, transfer, pledge or encumber the net
number of shares of Common Stock derived from such exercise until the fifth
anniversary of the Grant Date. Prior to the fifth anniversary of the Grant Date
and prior to any exercise date thereafter, JPMorgan Chase may impose, for such
date and up to 30 days following such date, such restrictions on the Common
Stock to be issued to you as it may deem appropriate, including, but not limited
to, restricting the sale, assignment, transfer, pledge or encumbrance of such
Common Stock. The imposition of such restrictions shall not be deemed an
amendment of your Award Agreement subject to your consent. In the Firm’s
discretion, such shares may be held in an account with the Firm’s stock transfer
agent. Notwithstanding the foregoing, this restriction on disposition and
transfer of shares shall not apply to your beneficiary in the event of your
death. Your Obligations    In consideration of the grant of this award, you
agree to comply with and be bound by the following:

•      Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment (or if longer, the exercise period), you will not directly or
indirectly, whether on your own behalf or on behalf of any other party, without
the prior written consent of the Director Human Resources of JPMorgan Chase: (i)
solicit, induce or encourage any of the Firm’s then current employees to leave
the Firm or to apply for employment elsewhere, (ii) hire any employee or former
employee who was employed by the Firm at the date your employment terminated,
unless the individual’s employment terminated more than six months before the
date of hire or because his or her job was eliminated, or (iii) to the fullest
extent enforceable under applicable law, solicit or induce or attempt to induce
to leave the Firm, or divert or attempt to divert from doing business with the
Firm, any then current customers, suppliers or other persons or entities that
were serviced by you or whose names became known to you by virtue of your
employment with the Firm, or otherwise interfere with the relationship between
the Firm and such customers, suppliers or other persons or entities. This does
not apply to publicly known institutional customers that you service after your
employment with the Firm without the use of the Firm’s confidential or
proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

•    Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•    Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information that
is intended to, or reasonably could be foreseen to, embarrass or criticize the
Firm or its employees, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.

•    Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation or governmental proceeding with respect to which you may
have knowledge or information), subject to reimbursement for actual, appropriate
and reasonable expenses incurred by you.



--------------------------------------------------------------------------------

•      Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

•      Special Notice Period

  

If you are subject to a notice period, whether by contract or by policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.

 

After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies

•      Cancellation

  

 

In addition to the cancellation of the award as provided for in “Termination of
Employment” and “Termination for Cause,” if the Firm in its sole discretion
determines that (i) you are not in compliance with any of the advance
notice/cooperation requirements or employment restrictions applicable to your
termination of employment, (ii) you have not returned the applicable release of
claims or other documents specified above within the specified deadline, (iii)
you violated any of the provisions as set forth above in “Your Obligations,” or
(iv) cancellation is appropriate pursuant to “Additional Award Conditions”
below, outstanding Stock Appreciation Rights under your award may be immediately
cancelled.

•      Recovery

  

In addition, if you received shares under this award resulting from an exercise:

 

•      during the one year prior to the violation of any of the provisions as
set forth above in “Your Obligations,” or

 

•      following termination of employment when you were not in compliance with
the employment restrictions then applicable to you during the exercise period,;

 

•      prior to the termination of your employment for “Cause” as described
under “Termination for Cause,” including a later determination by the Firm that
your employment could have been terminated for Cause (in which case the one year
will be measured from your actual termination date), or

 

•      within one year following the applicable Exercisable Date, if the Firm
determines that recovery of the shares is appropriate pursuant to “Additional
Award Conditions” below,

 

you may be required to pay the Firm an amount equal to the gain on each such
exercise less withholding taxes. Payment may be made in shares of Common Stock
or in cash and may be deducted by the Firm from any shares that are subject to
restriction on disposition as described above.

 

You agree that this payment represents recovery of shares to which you were not
entitled under this Award Agreement and is not to be construed in any manner as
a penalty. You also acknowledge that a violation or attempted violation of the
obligations set forth herein will cause immediate and irreparable damage to the
Firm, and therefore agree that the Firm shall be entitled as a matter of right
to an injunction, from any court of competent jurisdiction, restraining any
violation or further violation of such obligations; such right to an injunction,
however, shall be cumulative and in addition to whatever other remedies the Firm
may have under law or equity. In any action or proceeding by the Firm to enforce
the terms and conditions of this Award Agreement where the Firm is the
prevailing party, the Firm shall be entitled to recover from you its reasonable
attorneys’ fees and expenses incurred in such action or proceeding.

Bonus Recoupment    In consideration of the grant of this award, you agree that
you are subject to the JPMorgan Chase Bonus Recoupment Policy (Attachment A), as
it applies both to the cash incentive compensation awarded to you for 2010 and
to this award of Stock Appreciation Rights.



--------------------------------------------------------------------------------

Additional Award Conditions   

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel outstanding Stock
Appreciation Rights under this award within one year after the applicable
Exercisable Date and/or to recover from you the net gain realized by you on any
exercise of Stock Appreciation Rights under this award within one year after the
applicable Exercisable Date:

 

•      If you engaged in conduct detrimental to the Firm, insofar as it causes
material financial or reputational harm to the Firm or one of its business
activities, or

 

•      If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•      If this award was based on a material misrepresentation by you; or

 

•      If you failed to properly identify, raise or assess, in a timely manner
and as reasonably expected, risks and/or concerns with respect to risks material
to the Firm or its business activities.

Administrative Provisions   

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained herein constitutes a contract of
employment or continued employment. Employment is at-will and may be terminated
by either you or JPMorgan Chase for any reason at any time. This award does not
confer any right or entitlement to, nor does the award impose any obligation on
the Firm to provide, the same or any similar award in the future.

 

Exercise Procedures/Withholding Taxes: The exercise of Stock Appreciation Rights
shall be in accordance with the Firm’s procedures for exercises of such awards.
The date of exercise shall be the date when the properly completed notice of
exercise is received and accepted by the Firm or its designee in accordance with
the Firm’s procedures.

 

Following each exercise, the Firm will retain from each distribution the number
of shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). If, according to local country tax regulations, a withholding
tax liability arises at a time after the date of exercise, JPMorgan Chase may
implement any procedures necessary to ensure that the withholding obligation is
fully satisfied, including, but not limited to, restricting transferability of
the shares.

 

Assignment or Transfer: Except as otherwise provided in this Award Agreement,
Stock Appreciation Rights shall not be assignable or transferable or subject to
any lien, obligation or liability. You may make a gift of unexpired, unexercised
Stock Appreciation Rights, subject to the Firm’s prior consent, to an immediate
family member or a trust (or similar vehicle) for the benefit of these immediate
family members (or beneficiaries) as defined below. JPMorgan Chase may condition
its prior consent to receipt of an agreement by you and proposed transferee
containing such terms and conditions and undertakings as JPMorgan Chase deems
appropriate in its sole and absolute discretion. No attempted transfer will be
valid without the Firm’s prior consent. “Immediate family members” include your
parents, parents-in-law, children (including adopted children), grandchildren,
and siblings or a trust exclusively for the benefit of one or more of these
immediate family members. Your spouse is an Immediate Family Member but only if
Stock Appreciation Rights are transferred to a trust (or similar vehicle) for
the benefit of such spouse, which trust includes one or more other Immediate
Family Members as beneficiaries.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm. Other
than in the case of forfeiture, cancellation or recovery of an award, the Firm
may not retain such funds or securities until such time as they would otherwise
be distributable to you in accordance with the Award Agreement.

 

Cancellation/Substitution: JPMorgan Chase may, in its sole discretion and for
any reason, cancel outstanding unexercised Stock Appreciation Rights and
substitute an equal number of non-qualified stock options to purchase the same
number of shares of common stock of JPMorgan Chase represented by the cancelled
Stock Appreciation Rights. Such substituted options shall have the same exercise
price, Expiration Date and other terms and conditions that were applicable to
the Stock Appreciation Rights; provided that the method of exercise and the
payment of exercise price, as well as the method of payment of withholding
taxes, may be changed by JPMorgan Chase.



--------------------------------------------------------------------------------

  

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Stock Appreciation Rights (including but not to limited to their Exercise Price)
outstanding under this award for such corporate events.

 

Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment and application of the
post-employment obligations; (iii) determine application of the cancellation and
recovery provisions, (iv) decide all claims arising with respect to this Award;
and (v) delegate such authority as it deems appropriate. Any determination by
the Committee or its delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s determinations under
the Plan and the Award Agreements are not required to be uniform. By way of
clarification, the Firm shall be entitled to make non-uniform and selective
determinations and modifications under Award Agreements and the Plan.

 

This Award is intended to be exempt from the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and shall be
interpreted accordingly. Notwithstanding anything else herein or in the Plan, no
action described herein or in the Plan shall be permitted if the Firm determines
such action would result in the imposition of additional tax under Section
409A.”

 

Amendment: The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to comply with applicable laws, regulatory
requirements or take into account changes in or interpretations of applicable
laws or accounting rules or standards. To extent permitted by Section 409A of
the Code, a change in a scheduled Exercisable Date shall not be deemed to
materially adversely affect your rights under this Award Agreement and shall not
require your written consent. This Award Agreement may not be amended except in
writing signed by the Director Human Resources JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is found to be
unenforceable, any court of competent jurisdiction may reform the restrictions
(e.g. as to length of service, geographical area or scope) to the extent
required to make the provision enforceable under applicable law.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the state of New York, without regard to conflict of law principles.

 

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.

 

Waiver of Jury Trial/Class Claims: By accepting this award, you agree (i) to
waive the right to a jury trial; and (ii) that any judicial proceeding or
arbitration claim brought in connection with this award or the Plan will be
brought on an individual basis, and you hereby waive any right to submit,
initiate, or participate in a representative capacity or as a plaintiff,
claimant or member in a class action, collective action, or other representative
or joint action.

 

Definitions    “Cause” means a determination by the Firm that your employment
terminated as a result of your (i) violation of any law, rule or regulation
(including rules of self-regulatory bodies) related to the Firm’s business, (ii)
indictment or conviction of a felony, (iii) commission of a fraudulent act, (iv)
violation of the JPMorgan Code of Conduct or other Firm policies or misconduct
related to your duties to the Firm (other than an immaterial and inadvertent
violation or misconduct), (v)



--------------------------------------------------------------------------------

  

inadequate performance of the duties associated with your position or job
function or failure to follow reasonable directives of your manager, or (vi) any
act or failure to act that is or might reasonably be expected to be injurious to
the interests of the Firm or its relationship with a customer, client or
employee.

 

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance, including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments,

 

•      advising on, or investing in, private equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c) (3) of the Internal Revenue Code. Section 501(c) (3)
includes entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.



--------------------------------------------------------------------------------

Attachment A

Bonus Recoupment Policy

In the event of a material restatement of the Firm’s financial results, the
Board believes it would be appropriate to review the circumstances that caused
the restatement and consider issues of accountability for those who bore
responsibility for the events, including whether anyone responsible engaged in
misconduct. As part of that review, consideration would also be given to any
appropriate action regarding compensation that may have been awarded to such
persons. In particular, it would be appropriate to consider whether any
compensation was awarded on the basis of having achieved specified performance
targets, whether an officer engaged in misconduct that contributed to the
restatement and whether such compensation would have been reduced had the
financial results been properly reported. Misconduct includes violation of the
Firm’s Code of Conduct or policies or any act or failure to act that could
reasonably be expected to cause financial or reputational harm to the Firm.

Depending on the outcome of that review, appropriate action could include
actions such as termination, reducing compensation in the year the restatement
was made, seeking repayment of any bonus received for the period restated or any
gains realized as a result of exercising an option awarded for the period
restated, or canceling any unvested equity compensation awarded for the period
restated. Consideration may also be given to whether or not any one or more of
such actions should be extended to employees who did not engage in misconduct
that contributed to the restatement.



--------------------------------------------------------------------------------

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF JANUARY 19, 2011

RESTRICTED STOCK UNIT AWARD

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 19, 2011 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of

Award

  

Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock following the applicable vesting date.

 

The purpose of this award is, in part, to motivate your future performance for
services to be provided during the vesting periods and to align your interests
with those of the Firm and its shareholders. Your prior performance was
considered to determine if you were eligible for your award.

Dividend Equivalents    If dividends are paid on Common Stock while restricted
stock units under this award are outstanding, you will be paid an amount equal
to the dividend paid on one share of Common Stock, multiplied by the number of
restricted stock units outstanding to you under this award. Vesting Dates   
This award will vest according to the schedule on your Award Agreement, provided
that you are continuously employed by the Firm, or you meet the requirements for
continued vesting described below, through the relevant vesting date. Vesting
Periods    The period from the Grant Date to each vesting date will be a
separate “vesting period.” Termination of Employment    Except as explicitly set
forth below under “Job Elimination,” “Full Career Eligibility,” “Total
Disability,” “Government Office” and “Death,” any restricted stock units
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason. Job Elimination, Full Career
Eligibility, Government Office, Total Disability   

Subject to “Vesting Dates” and the terms and conditions of this Award Agreement
(including without limitation “Your Obligations”), you will be eligible to
continue to vest in your outstanding restricted stock units under this award
following the termination of your employment if one of the following
circumstances applies to you.

 

Job Elimination:

 

This award will continue to vest on the original schedule following termination
of employment in the event that:

 

•      the Director Human Resources of the Firm or nominee in his or her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and

 

•      after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and

 

•      you satisfy the Release/Certification Requirements set forth below.



--------------------------------------------------------------------------------

  

Full Career Eligibility:

 

This award will continue to vest on the original schedule, subject to the prior
written consent of the Firm, following termination of employment in the event
that:

 

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•      for the remainder of the relevant vesting period, you do not, to the
fullest extent enforceable under applicable law, (i) perform services in any
capacity (including self-employment) for a Financial Services Company (as
defined below) or (ii) work in your profession (whether or not for a Financial
Services Company); provided that you may work for a government, education or
Not-for-Profit Organization (as defined below), and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period or shorten the length of
the 90-day period at the Firm’s discretion, but to a date no earlier than the
date you would otherwise meet the age and service requirements. The foregoing
clause dealing with Full Career Eligibility has no application to any United
States taxpayer who is or becomes subject to Section 457A of the United States
Internal Revenue Code (‘Code”).

 

Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Special Notice Period” below.)

 

Government Office:

 

All or a portion of this award may continue to vest on the original schedule if
you voluntarily resign to accept a Government Office or become a candidate for
an elective Government Office, as described at the end of these terms and
conditions under the section entitled “Government Office.”

  

Total Disability:

 

In the event your employment terminates as a result of your permanent and total
disability as defined in the JPMorgan Chase & Co. Long Term Disability Plan (or
for non-U.S. employees the equivalent local country plan), your outstanding
units will continue to vest on the original schedule during such period of
disability provided that you remain unemployed for such period and you satisfy
the Release /Certification requirements set forth below.

 

For both Full Career Eligibility and Total Disability, you must notify JPMorgan
Chase in writing in advance if you plan to perform services for any party or if
you will be self-employed during the vesting periods. Failure to provide such
notification could impact award vesting.

Release/Certification   

In order to qualify for continued vesting after termination of your employment
under any of the foregoing circumstances:

 

•      you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,

 

•      with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and

 

•      except in the case of a job elimination, it is your responsibility to
take the appropriate steps to certify to the Firm prior to each vesting date on
the authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described above) throughout the vesting
period and otherwise complied with all other terms of the Award Agreement. (See
“Your Obligations.”)



--------------------------------------------------------------------------------

Death    If you die while you are eligible to vest in your outstanding units
under this award, the units will immediately vest and will be distributed in
shares of Common Stock (after applicable tax withholding) to your designated
beneficiary on file with the Firm’s Stock Administration Department, or if no
beneficiary has been designated or survives you, then to your estate. Any shares
will be distributed by the later of the end of the calendar year in which you
die or the 15th day of the third month following your date of death. Termination
for Cause    If your employment is terminated for Cause (as defined below), or
if the Firm determines after the termination of your employment that your
employment could have been terminated for Cause, your outstanding restricted
stock units shall be forfeited. In addition, you may be required to return to
the Firm the value of certain shares delivered to you prior to or after your
termination. See “Remedies” for additional information. Your Obligations    In
consideration of the grant of this award, you agree to comply with and be bound
by the following:

•      Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment, or if longer, during all remaining vesting periods if you
continue to vest after your employment with the Firm terminates, you will not
directly or indirectly, whether on your own behalf or on behalf of any other
party, without the prior written consent of the Director Human Resources of
JPMorgan Chase: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated more than
six months before the date of hire or because his or her job was eliminated, or
(iii) to the fullest extent enforceable under applicable law, solicit or induce
or attempt to induce to leave the Firm, or divert or attempt to divert from
doing business with the Firm, any then current customers, suppliers or other
persons or entities that were serviced by you or whose names became known to you
by virtue of your employment with the Firm, or otherwise interfere with the
relationship between the Firm and such customers, suppliers or other persons or
entities. This does not apply to publicly known institutional customers that you
service after your employment with the Firm without the use of the Firm’s
confidential or proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

•      Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•      Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information that
is intended to, or reasonably could be foreseen to, embarrass or criticize the
Firm or its employees, officers, directors or shareholders as a group. This
shall not preclude you from reporting to the Firm’s management or directors or
to the government or a regulator conduct you believe to be in violation of the
law or the Firm’s Code of Conduct or responding truthfully to questions or
requests for information to the government, a regulator or in a court of law in
connection with a legal or regulatory investigation or proceeding.

•      Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable expenses incurred by you.

•      Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

•      Special Notice Period:

   If you are subject to a notice period, whether by contract or by policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.



--------------------------------------------------------------------------------

  

After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies

 

•      Cancellation

  

 

In addition to the provisions described under “Termination of Employment” and
“Termination for Cause”, your outstanding restricted stock units under this
award may be cancelled if:

 

•      the Firm in its sole discretion determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment, or

 

•      you fail to return the required forms specified under
“Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Total Disability, or

 

•      you violate any of the provisions as set forth above in “Your
Obligations,” or

 

•      the Firm determines that cancellation is appropriate pursuant to
“Additional Award Conditions” below.

•      Recovery

  

In addition, you may be required to pay the Firm an amount equal to the Fair
Market Value (determined as of the vesting date) of the net number of shares of
Common Stock distributed to you under this award as follows:

 

•      shares distributed within the one year period prior to your violation of
any of the provisions as set forth above in “Your Obligations;” or

 

•      shares distributed at any time following termination of employment when
you were not in compliance with the employment restrictions then applicable to
you during the vesting period; or

 

•      shares distributed within the one year period immediately preceding and
any time after your termination of employment if your employment was terminated
or the Firm determines that your employment could have been terminated for Cause
(as described under “Termination for Cause”), or

 

•      for a period up to one year after shares are distributed under this
award, the Firm may recover such shares to the extent that the Firm determines
appropriate pursuant to “Additional Award Conditions” below.

 

Payment may be made in shares of Common Stock or in cash. You agree that this
repayment will be a recovery of shares to which you were not entitled under this
agreement and is not to be construed in any manner as a penalty. You also
acknowledge that a violation or attempted violation of the obligations set forth
herein will cause immediate and irreparable damage to the Firm, and therefore
agree that the Firm shall be entitled as a matter of right to an injunction,
from any court of competent jurisdiction, restraining any violation or further
violation of such obligations; such right to an injunction, however, shall be
cumulative and in addition to whatever other remedies the Firm may have under
law or equity. In any action or proceeding by the Firm to enforce the terms and
conditions of this Award Agreement where the Firm is the prevailing party, the
Firm shall be entitled to recover from you its reasonable attorneys’ fees and
expenses incurred in such action or proceeding.

Bonus Recoupment Policy    In consideration of the grant of this award, you
agree that you are subject to the JPMorgan Chase Bonus Recoupment Policy
(Attachment A) as it applies both to the cash incentive compensation awarded to
you for 2010 and to this award.



--------------------------------------------------------------------------------

Additional Award Conditions   

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel your outstanding
restricted stock units under this award and/or to recover from you an amount
equal to the Fair Market Value (determined as of the vesting date) of the net
number of shares distributed to you under this award within the preceding one
year:

 

•      If you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or

 

•      If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•      If this award was based on a material misrepresentation by you.

Purpose of Remedies, Bonus Recoupment Policy and Additional Award Conditions   
The Firm’s right to cancel and/or recover value of this award (or any cash
bonus) under the JPMorgan Chase Bonus Recoupment Policy and the “Additional
Award Conditions,” as well as under “Cancellation” and “Recovery” provisions set
forth above, relate to the organizational goals of the Firm as that term is
defined by Section 409A of the Code. Administrative Provisions   

Withholding Taxes: The Firm will retain from each distribution the number of
shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). For United States tax purposes, dividend equivalents are treated
as wages and subject to tax withholding when paid. If, according to local
country tax regulations, a withholding tax liability arises at a time after the
date of distribution of shares or dividend equivalents, JPMorgan Chase may
implement any procedures necessary to ensure that the withholding obligation is
fully satisfied, including but not limited to, restricting transferability of
the shares.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm. The Firm
may not retain such funds or securities until such time as they would otherwise
be distributable to you in accordance with the Award Agreement.

 

No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and all applicable restrictions have lapsed. Prior to any vesting date, JPMorgan
Chase may impose, as of such vesting date and for up to 30 days following such
date, such restrictions on the Common Stock to be issued to you as it may deem
appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock . The
imposition of such restrictions shall not be deemed an amendment of your Award
Agreement subject to your consent. Shares will be issued in accordance with
JPMorgan Chase’s procedures for issuing stock. JPMorgan Chase’s obligation
hereunder is unfunded.

 

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
at-will and may be terminated by either you or JPMorgan Chase for any reason at
any time. This award does not confer any right or entitlement to, nor does the
award impose any obligation on the Firm to provide, the same or any similar
award in the future.

 

Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to an award, distributions of shares and cash thereunder are intended
to comply with Section 409A of the Code, and the Agreement Award shall be
interpreted in a manner consistent with such intent.

 

Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined In that Plan) and if any units/ shares under
this award represent deferred compensation as defined in Section 409A and such
shares are distributable to you as a result your separation from service, then
those shares will be delivered to you on first business day of the first
calendar month after the expiration of six full months from date of your
separation from service. Further, if prior to any vesting date, your award is
not subject to a substantial risk of forfeiture as defined by Section 409A of
the Code, then the remainder of each calendar year immediately following (i)
each vesting date shall be a payment date for purposes of distributing the
vested portion of the award and (ii) each date that JPMorgan Chase specifies for
payment of dividends declared on its common stock shall be the payment date(s)
for purposes of dividend equivalent payments.



--------------------------------------------------------------------------------

  

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Compensation & Management Development Committee
of the Board will make an equitable substitution or proportionate adjustment, in
the number or kind of shares of Common Stock or other securities issued or
reserved for issuance pursuant to the Plan and to any Restricted Stock Units
outstanding under this award for such corporate events.

 

Interpretation/Administration: The Director Human Resources of the Firm has sole
and complete authority to interpret and administer this Award Agreement,
including, without limitation, the power to (i) interpret the Plan and the terms
of this Award Agreement; (ii) determine the reason for termination of
employment; (iii) determine application of the post-employment obligations and
cancellation and recovery provisions; (iv) decide all claims arising with
respect to this Award; and (v) delegate such authority as he/she deems
appropriate. Any determination by the Director Human Resources or his/her
delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s determinations under
the Plan and the Award Agreements are not required to be uniform. By way of
clarification, the Firm by action of its Director Human Resource or his/her
delegate shall be entitled to make non-uniform and selective determinations and
modifications under Award Agreements and the Plan.

  

Amendment: The Firm through its Director Human Resources reserves the right to
amend this Award Agreement in any manner, at any time and for any reason;
provided, however, that no such amendment shall materially adversely affect your
rights under this Award Agreement without your consent except to the extent that
the Director Human Resources or his/her delegate considers advisable to comply
with applicable laws, regulatory requirements or take into account changes in or
interpretations of applicable laws or accounting rules or standards. To extent
permitted by Section 409A of the Code, a change in a scheduled vesting date and
any restrictions imposed with respect to shares of Common Stock that are issued
to you as set forth in under the “No Ownership Rights” shall not be deemed to
materially adversely affect your rights under this Award Agreement requiring
your consent. This Award Agreement may not be amended except in writing signed
by the Director Human Resources of JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court of competent jurisdiction or the
Director Human Resources may reform the relevant provisions (e.g., as to length
of service, time, geographical area or scope) to the extent the Firm considers
necessary to make the provision enforceable under applicable law.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the state of New York, without regard to conflict of law principles.

 

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.

 

Waiver of Jury Trial/Class Claims: By accepting this award, you agree (i) to
waive the right to a jury trial; and (ii) that any judicial proceeding or
arbitration claim brought in connection with this award or the Plan will be
brought on an individual basis, and you hereby waive any right to submit,
initiate, or participate in a representative capacity or as a plaintiff,
claimant or member in a class action, collective action, or other representative
or joint action.



--------------------------------------------------------------------------------

Definitions    “Cause” means a determination by the Firm that your employment
terminated as a result of your (i) violation of any law, rule or regulation
(including rules of self-regulatory bodies) related to the Firm’s business, (ii)
indictment or conviction of a felony, (iii) commission of a fraudulent act, (iv)
violation of the JPMorgan Code of Conduct or other Firm policies or misconduct
related to your duties to the Firm (other than immaterial and inadvertent
violations or misconduct); (v) inadequate performance of the duties associated
with your position or job function or failure to follow reasonable directives of
your manager, or (vi) any act or failure to act that is injurious to the
interests of the Firm or its relationship with a customer, client or employee.
  

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance , including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments; advising on, or investing in, private
equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) includes entities
organized and operated exclusively for religious, charitable, scientific,
testing for public safety, literary or educational purposes, or to foster
national or international amateur sports competition or for the prevention of
cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.

Government Office

You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined below) or to become
a candidate for an elective Government Office.

Eligibility

Eligibility for continued vesting is conditioned on your providing the Firm:

 

  •  

At least 60 days advance written notice and such evidence as the Firm may
request of your intention to resign to accept or pursue a Government Office,
during which period you must perform in a cooperative and professional manner
services requested by the Firm and not provide services for any other employer.
The Firm may elect to shorten this notice period at the Firm’s discretion.

 

  •  

Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.



--------------------------------------------------------------------------------

  •  

Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting or becoming a candidate for a Government Office.

Continued vesting

Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:

 

  •  

50% if you have at least 3 but less than 4 years of continuous service,;

 

  •  

75% if you have at least 4 but less than 5 years of continuous service or

 

  •  

100% if you have 5 or more years of continuous service.

Restricted stock units that are not subject to continued vesting will be
cancelled on the date your employment terminates.

Conditions for continuing vesting

 

  •  

You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates.

 

  •  

In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

If you do not satisfy the above conditions for continued vesting, this award
will be immediately cancelled, and you will be required to repay the Fair Market
Value determined as of the date the shares were distributed, of any shares that
would have been outstanding but for the accelerated distribution of shares (as
described below).

If service in Government Office ends during vesting period

You must notify JPMorgan Chase in writing in advance if you plan to accept
employment or if you will be self-employed following service in the Government
Office during the vesting period.

If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as set forth below) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement as if you had resigned from the Firm having met the requirements for
Full Career Eligibility.

Accelerated distribution for ethics or conflict reasons

If applicable United States federal, state, local, foreign or supranational
ethics or conflict of interest laws or regulations require you to divest your
interest in JPMorgan Chase restricted stock units, the Firm will, upon receipt
of satisfactory evidence of such requirements, accelerate the distribution
effective as of the date your employment terminates, of the percentage of your
outstanding award determined above; provided that no accelerated distribution
shall occur if the Firm determines that such acceleration will violate
Section 409A of the Code. Notwithstanding such accelerated distribution, you
will remain subject to the applicable terms of this Award Agreement as if your
award had remained outstanding for the duration of the original vesting period,
including the employment restrictions, and you will be required to repay the
Fair Market Value, determined as of the date the shares were distributed, of any
shares that would not otherwise have vested during that period.

Applicable to other Awards

Outstanding awards of restricted stock units have been amended to include this
provision on Government Office.



--------------------------------------------------------------------------------

Attachment A

Bonus Recoupment Policy

In the event of a material restatement of the Firm’s financial results, the
Board believes it would be appropriate to review the circumstances that caused
the restatement and consider issues of accountability for those who bore
responsibility for the events, including whether anyone responsible engaged in
misconduct. As part of that review, consideration would also be given to any
appropriate action regarding compensation that may have been awarded to such
persons. In particular, it would be appropriate to consider whether any
compensation was awarded on the basis of having achieved specified performance
targets, whether an officer engaged in misconduct that contributed to the
restatement and whether such compensation would have been reduced had the
financial results been properly reported. Misconduct includes violation of the
Firm’s Code of Conduct or policies or any act or failure to act that could
reasonably be expected to cause financial or reputational harm to the Firm.

Depending on the outcome of that review, appropriate action could include
actions such as termination, reducing compensation in the year the restatement
was made, seeking repayment of any bonus received for the period restated or any
gains realized as a result of exercising an option awarded for the period
restated, or canceling any unvested equity compensation awarded for the period
restated. Consideration may also be given to whether or not any one or more of
such actions should be extended to employees who did not engage in misconduct
that contributed to the restatement.



--------------------------------------------------------------------------------

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF JANUARY 19, 2011

RESTRICTED STOCK UNIT AWARD

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 19, 2011 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of

Award

  

Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock following the applicable vesting date.

 

The purpose of this award is, in part, to motivate your future performance for
services to be provided during the vesting periods and to align your interests
with those of the Firm and its shareholders. Your prior performance was
considered to determine if you were eligible for your award.

Dividend Equivalents    If dividends are paid on Common Stock while restricted
stock units under this award are outstanding, you will be paid an amount equal
to the dividend paid on one share of Common Stock, multiplied by the number of
restricted stock units outstanding to you under this award. Vesting Dates   
This award will vest according to the schedule on your Award Agreement, provided
that you are continuously employed by the Firm, or you meet the requirements for
continued vesting described below, through the relevant vesting date. Vesting
Periods    The period from the Grant Date to each vesting date will be a
separate “vesting period.” Termination of Employment    Except as explicitly set
forth below under “Job Elimination,” “Full Career Eligibility,” “Total
Disability,” “Government Office” and “Death,” any restricted stock units
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason. Job Elimination, Full Career
Eligibility, Government Office, Total Disability   

Subject to “Vesting Dates” and the terms and conditions of this Award Agreement
(including without limitation “Your Obligations”), you will be eligible to
continue to vest in your outstanding restricted stock units under this award
following the termination of your employment if one of the following
circumstances applies to you.

 

Job Elimination:

 

This award will continue to vest on the original schedule following termination
of employment in the event that:

 

•      the Director Human Resources of the Firm or nominee in his or her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and

 

•      after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and

 

•      you satisfy the Release/Certification Requirements set forth below.



--------------------------------------------------------------------------------

  

Full Career Eligibility:

 

This award will continue to vest on the original schedule, subject to the prior
written consent of the Firm, following termination of employment in the event
that:

 

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•      for the remainder of the relevant vesting period, you do not, to the
fullest extent enforceable under applicable law, (i) perform services in any
capacity (including self-employment) for a Financial Services Company (as
defined below) or (ii) work in your profession (whether or not for a Financial
Services Company); provided that you may work for a government, education or
Not-for-Profit Organization (as defined below), and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period or shorten the length of
the 90-day period at the Firm’s discretion, but to a date no earlier than the
date you would otherwise meet the age and service requirements. The foregoing
clause dealing with Full Career Eligibility has no application to any United
States taxpayer who is or becomes subject to Section 457A of the United States
Internal Revenue Code (“Code”).

 

Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Special Notice Period” below.)

 

Government Office:

 

All or a portion of this award may continue to vest on the original schedule if
you voluntarily resign to accept a Government Office or become a candidate for
an elective Government Office, as described at the end of these terms and
conditions under the section entitled “Government Office.”

  

 

Total Disability:

 

In the event your employment terminates as a result of your permanent and total
disability as defined in the JPMorgan Chase & Co. Long Term Disability Plan (or
for non-U.S. employees the equivalent local country plan), your outstanding
units will continue to vest on the original schedule during such period of
disability provided that you remain unemployed for such period and you satisfy
the Release /Certification requirements set forth below.

 

For both Full Career Eligibility and Total Disability, you must notify JPMorgan
Chase in writing in advance if you plan to perform services for any party or if
you will be self-employed during the vesting periods. Failure to provide such
notification could impact award vesting.

Release/Certification   

In order to qualify for continued vesting after termination of your employment
under any of the foregoing circumstances:

 

•      you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,

 

•      with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and

 

•      except in the case of a job elimination, it is your responsibility to
take the appropriate steps to certify to the Firm prior to each vesting date on
the authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described above) throughout the vesting
period and otherwise complied with all other terms of the Award Agreement. (See
“Your Obligations.”)



--------------------------------------------------------------------------------

Death    If you die while you are eligible to vest in your outstanding units
under this award, the units will immediately vest and will be distributed in
shares of Common Stock (after applicable tax withholding) to your designated
beneficiary on file with the Firm’s Stock Administration Department, or if no
beneficiary has been designated or survives you, then to your estate. Any shares
will be distributed by the later of the end of the calendar year in which you
die or the 15th day of the third month following your date of death. Termination
for Cause    If your employment is terminated for Cause (as defined below), or
if the Firm determines after the termination of your employment that your
employment could have been terminated for Cause, your outstanding restricted
stock units shall be forfeited. In addition, you may be required to return to
the Firm the value of certain shares delivered to you prior to or after your
termination. See “Remedies” for additional information. Your Obligations    In
consideration of the grant of this award, you agree to comply with and be bound
by the following:

•      Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment, or if longer, during all remaining vesting periods if you
continue to vest after your employment with the Firm terminates, you will not
directly or indirectly, whether on your own behalf or on behalf of any other
party, without the prior written consent of the Director Human Resources of
JPMorgan Chase: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated more than
six months before the date of hire or because his or her job was eliminated, or
(iii) to the fullest extent enforceable under applicable law, solicit or induce
or attempt to induce to leave the Firm, or divert or attempt to divert from
doing business with the Firm, any then current customers, suppliers or other
persons or entities that were serviced by you or whose names became known to you
by virtue of your employment with the Firm, or otherwise interfere with the
relationship between the Firm and such customers, suppliers or other persons or
entities. This does not apply to publicly known institutional customers that you
service after your employment with the Firm without the use of the Firm’s
confidential or proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

•      Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•      Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information that
is intended to, or reasonably could be foreseen to, embarrass or criticize the
Firm or its employees, officers, directors or shareholders as a group. This
shall not preclude you from reporting to the Firm’s management or directors or
to the government or a regulator conduct you believe to be in violation of the
law or the Firm’s Code of Conduct or responding truthfully to questions or
requests for information to the government, a regulator or in a court of law in
connection with a legal or regulatory investigation or proceeding.

•      Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable expenses incurred by you.

•      Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

•    Special Notice Period:

   If you are subject to a notice period, whether by contract or by policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.



--------------------------------------------------------------------------------

  

After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies   

•      Cancellation

  

In addition to the provisions described under “Termination of Employment” and
“Termination for Cause”, your outstanding restricted stock units under this
award may be cancelled if:

 

•      the Firm in its sole discretion determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment, or

 

•      you fail to return the required forms specified under
“Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Total Disability, or

 

•      you violate any of the provisions as set forth above in “Your
Obligations,” or

 

•      the Firm determines that cancellation is appropriate pursuant to
“Additional Award Conditions” below.

•      Recovery

  

In addition, you may be required to pay the Firm an amount equal to the Fair
Market Value (determined as of the vesting date) of the net number of shares of
Common Stock distributed to you under this award as follows:

 

•      shares distributed within the one year period prior to your violation of
any of the provisions as set forth above in “Your Obligations;” or

 

•      shares distributed at any time following termination of employment when
you were not in compliance with the employment restrictions then applicable to
you during the vesting period; or

 

•      shares distributed within the one year period immediately preceding and
any time after your termination of employment if your employment was terminated
or the Firm determines that your employment could have been terminated for Cause
(as described under “Termination for Cause”), or

 

•      for a period up to one year after shares are distributed under this
award, the Firm may recover such shares to the extent that the Firm determines
appropriate pursuant to “Additional Award Conditions” below.

 

Payment may be made in shares of Common Stock or in cash. You agree that this
repayment will be a recovery of shares to which you were not entitled under this
agreement and is not to be construed in any manner as a penalty. You also
acknowledge that a violation or attempted violation of the obligations set forth
herein will cause immediate and irreparable damage to the Firm, and therefore
agree that the Firm shall be entitled as a matter of right to an injunction,
from any court of competent jurisdiction, restraining any violation or further
violation of such obligations; such right to an injunction, however, shall be
cumulative and in addition to whatever other remedies the Firm may have under
law or equity. In any action or proceeding by the Firm to enforce the terms and
conditions of this Award Agreement where the Firm is the prevailing party, the
Firm shall be entitled to recover from you its reasonable attorneys’ fees and
expenses incurred in such action or proceeding.

Bonus Recoupment Policy    In consideration of the grant of this award, you
agree that you are subject to the JPMorgan Chase Bonus Recoupment Policy
(Attachment A) as it applies both to the cash incentive compensation awarded to
you for 2010 and to this award. Additional Award Conditions   

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel your outstanding
restricted stock units under this award and/or to recover from you an amount
equal to the Fair Market Value (determined as of the vesting date) of the net
number of shares distributed to you under this award within the preceding one
year:

 

•      If you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or



--------------------------------------------------------------------------------

  

•      If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•      If this award was based on a material misrepresentation by you, or

 

•      If you failed to properly identify, raise or assess, in a timely manner
and as reasonably expected, risks and/or concerns with respect to risks material
to the Firm or its business activities.

Purpose of Remedies, Bonus Recoupment Policy and Additional Award Conditions   
The Firm’s right to cancel and/or recover value of this award (or any cash
bonus) under the JPMorgan Chase Bonus Recoupment Policy and the “Additional
Award Conditions,” as well as under “Cancellation” and “Recovery” provisions set
forth above, relate to the organizational goals of the Firm as that term is
defined by Section 409A of the Code. Administrative Provisions   

Withholding Taxes: The Firm will retain from each distribution the number of
shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). For United States tax purposes, dividend equivalents are treated
as wages and subject to tax withholding when paid. If, according to local
country tax regulations, a withholding tax liability arises at a time after the
date of distribution of shares or dividend equivalents, JPMorgan Chase may
implement any procedures necessary to ensure that the withholding obligation is
fully satisfied, including but not limited to, restricting transferability of
the shares.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm. The Firm
may not retain such funds or securities until such time as they would otherwise
be distributable to you in accordance with the Award Agreement.

 

No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and all applicable restrictions have lapsed. Prior to any vesting date, JPMorgan
Chase may impose, as of such vesting date and for up to 30 days following such
date, such restrictions on the Common Stock to be issued to you as it may deem
appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock . The
imposition of such restrictions shall not be deemed an amendment of your Award
Agreement subject to your consent. Shares will be issued in accordance with
JPMorgan Chase’s procedures for issuing stock. JPMorgan Chase’s obligation
hereunder is unfunded.

 

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
at-will and may be terminated by either you or JPMorgan Chase for any reason at
any time. This award does not confer any right or entitlement to, nor does the
award impose any obligation on the Firm to provide, the same or any similar
award in the future.

 

Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to an award, distributions of shares and cash thereunder are intended
to comply with Section 409A of the Code, and the Agreement Award shall be
interpreted in a manner consistent with such intent.

 

Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined In that Plan) and if any units/ shares under
this award represent deferred compensation as defined in Section 409A and such
shares are distributable to you as a result your separation from service, then
those shares will be delivered to you on first business day of the first
calendar month after the expiration of six full months from date of your
separation from service. Further, if prior to any vesting date, your



--------------------------------------------------------------------------------

  

award is not subject to a substantial risk of forfeiture as defined by Section
409A of the Code, then the remainder of each calendar year immediately following
(i) each vesting date shall be a payment date for purposes of distributing the
vested portion of the award and (ii) each date that JPMorgan Chase specifies for
payment of dividends declared on its common stock shall be the payment date(s)
for purposes of dividend equivalent payments.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Compensation & Management Development Committee
of the Board will make an equitable substitution or proportionate adjustment, in
the number or kind of shares of Common Stock or other securities issued or
reserved for issuance pursuant to the Plan and to any Restricted Stock Units
outstanding under this award for such corporate events.

 

Interpretation/Administration: The Director Human Resources of the Firm has sole
and complete authority to interpret and administer this Award Agreement,
including, without limitation, the power to (i) interpret the Plan and the terms
of this Award Agreement; (ii) determine the reason for termination of
employment; (iii) determine application of the post-employment obligations and
cancellation and recovery provisions; (iv) decide all claims arising with
respect to this Award; and (v) delegate such authority as he/she deems
appropriate. Any determination by the Director Human Resources or his/her
delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s determinations under
the Plan and the Award Agreements are not required to be uniform. By way of
clarification, the Firm by action of its Director Human Resource or his/her
delegate shall be entitled to make non-uniform and selective determinations and
modifications under Award Agreements and the Plan.

 

Amendment: The Firm through its Director Human Resources reserves the right to
amend this Award Agreement in any manner, at any time and for any reason;
provided, however, that no such amendment shall materially adversely affect your
rights under this Award Agreement without your consent except to the extent that
the Director Human Resources or his/her delegate considers advisable to comply
with applicable laws, regulatory requirements or take into account changes in or
interpretations of applicable laws or accounting rules or standards. To extent
permitted by Section 409A of the Code, a change in a scheduled vesting date and
any restrictions imposed with respect to shares of Common Stock that are issued
to you as set forth in under the “No Ownership Rights” shall not be deemed to
materially adversely affect your rights under this Award Agreement requiring
your consent. This Award Agreement may not be amended except in writing signed
by the Director Human Resources of JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court of competent jurisdiction or the
Director Human Resources may reform the relevant provisions (e.g., as to length
of service, time, geographical area or scope) to the extent the Firm considers
necessary to make the provision enforceable under applicable law.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the state of New York, without regard to conflict of law principles.

 

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.



--------------------------------------------------------------------------------

   Waiver of Jury Trial/Class Claims: By accepting this award, you agree (i) to
waive the right to a jury trial; and (ii) that any judicial proceeding or
arbitration claim brought in connection with this award or the Plan will be
brought on an individual basis, and you hereby waive any right to submit,
initiate, or participate in a representative capacity or as a plaintiff,
claimant or member in a class action, collective action, or other representative
or joint action. Definitions    “Cause” means a determination by the Firm that
your employment terminated as a result of your (i) violation of any law, rule or
regulation (including rules of self-regulatory bodies) related to the Firm’s
business, (ii) indictment or conviction of a felony, (iii) commission of a
fraudulent act, (iv) violation of the JPMorgan Code of Conduct or other Firm
policies or misconduct related to your duties to the Firm (other than immaterial
and inadvertent violations or misconduct); (v) inadequate performance of the
duties associated with your position or job function or failure to follow
reasonable directives of your manager, or (vi) any act or failure to act that is
injurious to the interests of the Firm or its relationship with a customer,
client or employee.   

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance , including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments; advising on, or investing in, private
equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) includes entities
organized and operated exclusively for religious, charitable, scientific,
testing for public safety, literary or educational purposes, or to foster
national or international amateur sports competition or for the prevention of
cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.

Government Office

You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined below) or to become
a candidate for an elective Government Office.

Eligibility

Eligibility for continued vesting is conditioned on your providing the Firm:

 

  •  

At least 60 days advance written notice and such evidence as the Firm may
request of your intention to resign to accept or pursue a Government Office,
during which period you must perform in a cooperative and professional manner
services requested by the Firm and not provide services for any other employer.
The Firm may elect to shorten this notice period at the Firm’s discretion.



--------------------------------------------------------------------------------

  •  

Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

 

  •  

Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting or becoming a candidate for a Government Office.

Continued vesting

Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:

 

  •  

50% if you have at least 3 but less than 4 years of continuous service,;

 

  •  

75% if you have at least 4 but less than 5 years of continuous service or

 

  •  

100% if you have 5 or more years of continuous service.

Restricted stock units that are not subject to continued vesting will be
cancelled on the date your employment terminates.

Conditions for continuing vesting

 

  •  

You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates.

 

  •  

In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

If you do not satisfy the above conditions for continued vesting, this award
will be immediately cancelled, and you will be required to repay the Fair Market
Value determined as of the date the shares were distributed, of any shares that
would have been outstanding but for the accelerated distribution of shares (as
described below).

If service in Government Office ends during vesting period

You must notify JPMorgan Chase in writing in advance if you plan to accept
employment or if you will be self-employed following service in the Government
Office during the vesting period.

If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as set forth below) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement as if you had resigned from the Firm having met the requirements for
Full Career Eligibility.

Accelerated distribution for ethics or conflict reasons

If applicable United States federal, state, local, foreign or supranational
ethics or conflict of interest laws or regulations require you to divest your
interest in JPMorgan Chase restricted stock units, the Firm will, upon receipt
of satisfactory evidence of such requirements, accelerate the distribution
effective as of the date your employment terminates, of the percentage of your
outstanding award determined above; provided that no accelerated distribution
shall occur if the Firm determines that such acceleration will violate
Section 409A of the Code. Notwithstanding such accelerated distribution, you
will remain subject to the applicable terms of this Award Agreement as if your
award had remained outstanding for the duration of the original vesting period,
including the employment restrictions, and you will be required to repay the
Fair Market Value, determined as of the date the shares were distributed, of any
shares that would not otherwise have vested during that period.

Applicable to other Awards

Outstanding awards of restricted stock units have been amended to include this
provision on Government Office.



--------------------------------------------------------------------------------

Attachment A

Bonus Recoupment Policy

In the event of a material restatement of the Firm’s financial results, the
Board believes it would be appropriate to review the circumstances that caused
the restatement and consider issues of accountability for those who bore
responsibility for the events, including whether anyone responsible engaged in
misconduct. As part of that review, consideration would also be given to any
appropriate action regarding compensation that may have been awarded to such
persons. In particular, it would be appropriate to consider whether any
compensation was awarded on the basis of having achieved specified performance
targets, whether an officer engaged in misconduct that contributed to the
restatement and whether such compensation would have been reduced had the
financial results been properly reported. Misconduct includes violation of the
Firm’s Code of Conduct or policies or any act or failure to act that could
reasonably be expected to cause financial or reputational harm to the Firm.

Depending on the outcome of that review, appropriate action could include
actions such as termination, reducing compensation in the year the restatement
was made, seeking repayment of any bonus received for the period restated or any
gains realized as a result of exercising an option awarded for the period
restated, or canceling any unvested equity compensation awarded for the period
restated. Consideration may also be given to whether or not any one or more of
such actions should be extended to employees who did not engage in misconduct
that contributed to the restatement.



--------------------------------------------------------------------------------

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF JANUARY 19, 2011

RESTRICTED STOCK UNIT AWARD

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 19, 2011 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of

Award

  

Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock following the applicable vesting date.

 

The purpose of this award is, in part, to motivate your future performance for
services to be provided during the vesting periods and to align your interests
with those of the Firm and its shareholders. Your prior performance was
considered to determine if you were eligible for your award.

Dividend Equivalents    If dividends are paid on Common Stock while restricted
stock units under this award are outstanding, you will be paid an amount equal
to the dividend paid on one share of Common Stock, multiplied by the number of
restricted stock units outstanding to you under this award. Vesting Dates   
This award will vest according to the schedule on your Award Agreement, provided
that you are continuously employed by the Firm, or you meet the requirements for
continued vesting described below, through the relevant vesting date. Vesting
Periods    The period from the Grant Date to each vesting date will be a
separate “vesting period.” Termination of Employment    Except as explicitly set
forth below under “Job Elimination,” “Full Career Eligibility,” “Total
Disability,” “Government Office” and “Death,” any restricted stock units
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason. Job Elimination, Full Career
Eligibility, Government Office, Total Disability   

Subject to “Vesting Dates” and the terms and conditions of this Award Agreement
(including without limitation “Your Obligations”), you will be eligible to
continue to vest in your outstanding restricted stock units under this award
following the termination of your employment if one of the following
circumstances applies to you.

 

Job Elimination:

 

This award will continue to vest on the original schedule following termination
of employment in the event that:

 

•      the Director Human Resources of the Firm or nominee in his or her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and

 

•      after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and

 

•      you satisfy the Release/Certification Requirements set forth below.



--------------------------------------------------------------------------------

  

Full Career Eligibility:

 

This award will continue to vest on the original schedule, subject to the prior
written consent of the Firm, following termination of employment in the event
that:

 

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•      for the remainder of the relevant vesting period, you do not, to the
fullest extent enforceable under applicable law, (i) perform services in any
capacity (including self-employment) for a Financial Services Company (as
defined below) or (ii) work in your profession (whether or not for a Financial
Services Company); provided that you may work for a government, education or
Not-for-Profit Organization (as defined below), and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period or shorten the length of
the 90-day period at the Firm’s discretion, but to a date no earlier than the
date you would otherwise meet the age and service requirements. The foregoing
clause dealing with Full Career Eligibility has no application to any United
States taxpayer who is or becomes subject to Section 457A of the United States
Internal Revenue Code (“Code”).

 

Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Special Notice Period” below.)

 

Government Office:

 

All or a portion of this award may continue to vest on the original schedule if
you voluntarily resign to accept a Government Office or become a candidate for
an elective Government Office, as described at the end of these terms and
conditions under the section entitled “Government Office.”

  

Total Disability:

 

In the event your employment terminates as a result of your permanent and total
disability as defined in the JPMorgan Chase & Co. Long Term Disability Plan (or
for non-U.S. employees the equivalent local country plan), your outstanding
units will continue to vest on the original schedule during such period of
disability provided that you remain unemployed for such period and you satisfy
the Release /Certification requirements set forth below.

 

For both Full Career Eligibility and Total Disability, you must notify JPMorgan
Chase in writing in advance if you plan to perform services for any party or if
you will be self-employed during the vesting periods. Failure to provide such
notification could impact award vesting.

Release/Certification   

In order to qualify for continued vesting after termination of your employment
under any of the foregoing circumstances:

 

•      you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,

 

•      with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and

 

•      except in the case of a job elimination, it is your responsibility to
take the appropriate steps to certify to the Firm prior to each vesting date on
the authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described above) throughout the vesting
period and otherwise complied with all other terms of the Award Agreement. (See
“Your Obligations.”)



--------------------------------------------------------------------------------

Death    If you die while you are eligible to vest in your outstanding units
under this award, the units will immediately vest and will be distributed in
shares of Common Stock (after applicable tax withholding) to your designated
beneficiary on file with the Firm’s Stock Administration Department, or if no
beneficiary has been designated or survives you, then to your estate. Any shares
will be distributed by the later of the end of the calendar year in which you
die or the 15th day of the third month following your date of death. Termination
for Cause    If your employment is terminated for Cause (as defined below), or
if the Firm determines after the termination of your employment that your
employment could have been terminated for Cause, your outstanding restricted
stock units shall be forfeited. In addition, you may be required to return to
the Firm the value of certain shares delivered to you prior to or after your
termination. See “Remedies” for additional information. Your Obligations    In
consideration of the grant of this award, you agree to comply with and be bound
by the following:

•      Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment, or if longer, during all remaining vesting periods if you
continue to vest after your employment with the Firm terminates, you will not
directly or indirectly, whether on your own behalf or on behalf of any other
party, without the prior written consent of the Director Human Resources of
JPMorgan Chase: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated more than
six months before the date of hire or because his or her job was eliminated, or
(iii) to the fullest extent enforceable under applicable law, solicit or induce
or attempt to induce to leave the Firm, or divert or attempt to divert from
doing business with the Firm, any then current customers, suppliers or other
persons or entities that were serviced by you or whose names became known to you
by virtue of your employment with the Firm, or otherwise interfere with the
relationship between the Firm and such customers, suppliers or other persons or
entities. This does not apply to publicly known institutional customers that you
service after your employment with the Firm without the use of the Firm’s
confidential or proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

•      Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•      Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information that
is intended to, or reasonably could be foreseen to, embarrass or criticize the
Firm or its employees, officers, directors or shareholders as a group. This
shall not preclude you from reporting to the Firm’s management or directors or
to the government or a regulator conduct you believe to be in violation of the
law or the Firm’s Code of Conduct or responding truthfully to questions or
requests for information to the government, a regulator or in a court of law in
connection with a legal or regulatory investigation or proceeding.

•      Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable expenses incurred by you.

•      Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

•      Special Notice Period:

   If you are subject to a notice period, whether by contract or by policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.



--------------------------------------------------------------------------------

  

After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies

 

•      Cancellation

  

 

In addition to the provisions described under “Termination of Employment” and
“Termination for Cause”, your outstanding restricted stock units under this
award may be cancelled if:

 

•      the Firm in its sole discretion determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment, or

 

•      you fail to return the required forms specified under
“Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Total Disability, or

 

•      you violate any of the provisions as set forth above in “Your
Obligations,” or

 

•      the Firm determines that cancellation is appropriate pursuant to
“Additional Award Conditions” below.

•      Recovery

  

In addition, you may be required to pay the Firm an amount equal to the Fair
Market Value (determined as of the vesting date) of the net number of shares of
Common Stock distributed to you under this award as follows:

 

•      shares distributed within the one year period prior to your violation of
any of the provisions as set forth above in “Your Obligations;” or

 

•      shares distributed at any time following termination of employment when
you were not in compliance with the employment restrictions then applicable to
you during the vesting period; or

 

•      shares distributed within the one year period immediately preceding and
any time after your termination of employment if your employment was terminated
or the Firm determines that your employment could have been terminated for Cause
(as described under “Termination for Cause”), or

 

•      for a period up to one year after shares are distributed under this
award, the Firm may recover such shares to the extent that the Firm determines
appropriate pursuant to “Additional Award Conditions” below.

 

Payment may be made in shares of Common Stock or in cash. You agree that this
repayment will be a recovery of shares to which you were not entitled under this
agreement and is not to be construed in any manner as a penalty. You also
acknowledge that a violation or attempted violation of the obligations set forth
herein will cause immediate and irreparable damage to the Firm, and therefore
agree that the Firm shall be entitled as a matter of right to an injunction,
from any court of competent jurisdiction, restraining any violation or further
violation of such obligations; such right to an injunction, however, shall be
cumulative and in addition to whatever other remedies the Firm may have under
law or equity. In any action or proceeding by the Firm to enforce the terms and
conditions of this Award Agreement where the Firm is the prevailing party, the
Firm shall be entitled to recover from you its reasonable attorneys’ fees and
expenses incurred in such action or proceeding.

Bonus Recoupment Policy    In consideration of the grant of this award, you
agree that you are subject to the JPMorgan Chase Bonus Recoupment Policy
(Attachment A) as it applies both to the cash incentive compensation awarded to
you for 2010 and to this award. Additional Award Conditions   

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel your outstanding
restricted stock units under this award and/or to recover from you an amount
equal to the Fair Market Value (determined as of the vesting date) of the net
number of shares distributed to you under this award within the preceding one
year:

 

•      If you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or



--------------------------------------------------------------------------------

  

•      If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•      If this award was based on a material misrepresentation by you, or

 

•      If you failed to properly identify, raise or assess, in a timely manner
and as reasonably expected, risks and/or concerns with respect to risks material
to the Firm or its business activities.

Purpose of Remedies, Bonus Recoupment Policy and Additional Award Conditions   
The Firm’s right to cancel and/or recover value of this award (or any cash
bonus) under the JPMorgan Chase Bonus Recoupment Policy and the “Additional
Award Conditions,” as well as under “Cancellation” and “Recovery” provisions set
forth above, relate to the organizational goals of the Firm as that term is
defined by Section 409A of the Code. Administrative Provisions   

Withholding Taxes: The Firm will retain from each distribution the number of
shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). For United States tax purposes, dividend equivalents are treated
as wages and subject to tax withholding when paid. If, according to local
country tax regulations, a withholding tax liability arises at a time after the
date of distribution of shares or dividend equivalents, JPMorgan Chase may
implement any procedures necessary to ensure that the withholding obligation is
fully satisfied, including but not limited to, restricting transferability of
the shares.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm. The Firm
may not retain such funds or securities until such time as they would otherwise
be distributable to you in accordance with the Award Agreement.

 

No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and all applicable restrictions have lapsed. Prior to any vesting date, JPMorgan
Chase may impose, as of such vesting date and for up to 30 days following such
date, such restrictions on the Common Stock to be issued to you as it may deem
appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock. The imposition
of such restrictions shall not be deemed an amendment of your Award Agreement
subject to your consent. Shares will be issued in accordance with JPMorgan
Chase’s procedures for issuing stock. JPMorgan Chase’s obligation hereunder is
unfunded.

 

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
at-will and may be terminated by either you or JPMorgan Chase for any reason at
any time. This award does not confer any right or entitlement to, nor does the
award impose any obligation on the Firm to provide, the same or any similar
award in the future.

 

Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to an award, distributions of shares and cash thereunder are intended
to comply with Section 409A of the Code, and the Agreement Award shall be
interpreted in a manner consistent with such intent.

 

Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined In that Plan) and if any units/ shares under
this award represent deferred compensation as defined in Section 409A and such
shares are distributable to you as a result your separation from service, then
those shares will be delivered to you on first business day of the first
calendar month after the expiration of six full months from date of your
separation from service. Further, if prior to any vesting date, your



--------------------------------------------------------------------------------

  

award is not subject to a substantial risk of forfeiture as defined by Section
409A of the Code, then the remainder of each calendar year immediately following
(i) each vesting date shall be a payment date for purposes of distributing the
vested portion of the award and (ii) each date that JPMorgan Chase specifies for
payment of dividends declared on its common stock shall be the payment date(s)
for purposes of dividend equivalent payments.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Compensation & Management Development Committee
of the Board will make an equitable substitution or proportionate adjustment, in
the number or kind of shares of Common Stock or other securities issued or
reserved for issuance pursuant to the Plan and to any Restricted Stock Units
outstanding under this award for such corporate events.

 

Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this Award; and (v) delegate such
authority as it deems appropriate. Any determination by the Committee or its
delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s and the Committee’s
determinations under the Plan and the Award Agreements are not required to be
uniform. By way of clarification, the Committee and the Firm shall be entitled
to make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.

 

Amendment: The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to comply with applicable laws, regulatory
requirements or take into account changes in or interpretations of applicable
laws or accounting rules or standards. To extent permitted by Section 409A of
the Code, a change in a scheduled vesting date and any restrictions imposed with
respect to shares of Common Stock that are issued to you as set forth in under
the “No Ownership Rights” shall not be deemed to materially adversely affect
your rights under this Award Agreement requiring your consent. This Award
Agreement may not be amended except in writing signed by the Director Human
Resources of JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court of competent jurisdiction or the
Director Human Resources may reform the relevant provisions (e.g., as to length
of service, time, geographical area or scope) to the extent the Firm considers
necessary to make the provision enforceable under applicable law.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the state of New York, without regard to conflict of law principles.

 

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.



--------------------------------------------------------------------------------

   Waiver of Jury Trial/Class Claims: By accepting this award, you agree (i) to
waive the right to a jury trial; and (ii) that any judicial proceeding or
arbitration claim brought in connection with this award or the Plan will be
brought on an individual basis, and you hereby waive any right to submit,
initiate, or participate in a representative capacity or as a plaintiff,
claimant or member in a class action, collective action, or other representative
or joint action. Definitions    “Cause” means a determination by the Firm that
your employment terminated as a result of your (i) violation of any law, rule or
regulation (including rules of self-regulatory bodies) related to the Firm’s
business, (ii) indictment or conviction of a felony, (iii) commission of a
fraudulent act, (iv) violation of the JPMorgan Code of Conduct or other Firm
policies or misconduct related to your duties to the Firm (other than immaterial
and inadvertent violations or misconduct); (v) inadequate performance of the
duties associated with your position or job function or failure to follow
reasonable directives of your manager, or (vi) any act or failure to act that is
injurious to the interests of the Firm or its relationship with a customer,
client or employee.   

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance , including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments; advising on, or investing in, private
equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) includes entities
organized and operated exclusively for religious, charitable, scientific,
testing for public safety, literary or educational purposes, or to foster
national or international amateur sports competition or for the prevention of
cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.

Government Office

You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined below) or to become
a candidate for an elective Government Office.

Eligibility

Eligibility for continued vesting is conditioned on your providing the Firm:

 

  •  

At least 60 days advance written notice and such evidence as the Firm may
request of your intention to resign to accept or pursue a Government Office,
during which period you must perform in a cooperative and professional manner
services requested by the Firm and not provide services for any other employer.
The Firm may elect to shorten this notice period at the Firm’s discretion.



--------------------------------------------------------------------------------

  •  

Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

 

  •  

Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting or becoming a candidate for a Government Office.

Continued vesting

Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:

 

  •  

50% if you have at least 3 but less than 4 years of continuous service,;

 

  •  

75% if you have at least 4 but less than 5 years of continuous service or

 

  •  

100% if you have 5 or more years of continuous service.

Restricted stock units that are not subject to continued vesting will be
cancelled on the date your employment terminates.

Conditions for continuing vesting

 

  •  

You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates.

 

  •  

In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

If you do not satisfy the above conditions for continued vesting, this award
will be immediately cancelled, and you will be required to repay the Fair Market
Value determined as of the date the shares were distributed, of any shares that
would have been outstanding but for the accelerated distribution of shares (as
described below).

If service in Government Office ends during vesting period

You must notify JPMorgan Chase in writing in advance if you plan to accept
employment or if you will be self-employed following service in the Government
Office during the vesting period.

If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as set forth below) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement as if you had resigned from the Firm having met the requirements for
Full Career Eligibility.

Accelerated distribution for ethics or conflict reasons

If applicable United States federal, state, local, foreign or supranational
ethics or conflict of interest laws or regulations require you to divest your
interest in JPMorgan Chase restricted stock units, the Firm will, upon receipt
of satisfactory evidence of such requirements, accelerate the distribution
effective as of the date your employment terminates, of the percentage of your
outstanding award determined above; provided that no accelerated distribution
shall occur if the Firm determines that such acceleration will violate
Section 409A of the Code. Notwithstanding such accelerated distribution, you
will remain subject to the applicable terms of this Award Agreement as if your
award had remained outstanding for the duration of the original vesting period,
including the employment restrictions, and you will be required to repay the
Fair Market Value, determined as of the date the shares were distributed, of any
shares that would not otherwise have vested during that period.

Applicable to other Awards

Outstanding awards of restricted stock units have been amended to include this
provision on Government Office.



--------------------------------------------------------------------------------

Attachment A

Bonus Recoupment Policy

In the event of a material restatement of the Firm’s financial results, the
Board believes it would be appropriate to review the circumstances that caused
the restatement and consider issues of accountability for those who bore
responsibility for the events, including whether anyone responsible engaged in
misconduct. As part of that review, consideration would also be given to any
appropriate action regarding compensation that may have been awarded to such
persons. In particular, it would be appropriate to consider whether any
compensation was awarded on the basis of having achieved specified performance
targets, whether an officer engaged in misconduct that contributed to the
restatement and whether such compensation would have been reduced had the
financial results been properly reported. Misconduct includes violation of the
Firm’s Code of Conduct or policies or any act or failure to act that could
reasonably be expected to cause financial or reputational harm to the Firm.

Depending on the outcome of that review, appropriate action could include
actions such as termination, reducing compensation in the year the restatement
was made, seeking repayment of any bonus received for the period restated or any
gains realized as a result of exercising an option awarded for the period
restated, or canceling any unvested equity compensation awarded for the period
restated. Consideration may also be given to whether or not any one or more of
such actions should be extended to employees who did not engage in misconduct
that contributed to the restatement.



--------------------------------------------------------------------------------

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF JANUARY 19, 2011

RESTRICTED STOCK UNIT AWARD

OPERATING COMMITTEE (Performance Provision)

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 19, 2011 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of

Award

  

Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock following the applicable vesting date.

 

The purpose of this award is, in part, to motivate your future performance for
services to be provided during the vesting periods and to align your interests
with those of the Firm and its shareholders. Your prior performance was
considered to determine if you were eligible for your award.

Dividend Equivalents    If dividends are paid on Common Stock while restricted
stock units under this award are outstanding, you will be paid an amount equal
to the dividend paid on one share of Common Stock, multiplied by the number of
restricted stock units outstanding to you under this award. Vesting Dates   
This award is intended and expected to vest according to the schedule on your
Award Agreement, provided that you are continuously employed by the Firm, or you
meet the requirements for continued vesting described below, through the
relevant vesting date. However, the number of restricted stock units awarded
hereunder may be reduced (and therefore may be forfeited) or (to the extent
permitted under Section 409A of the United States Internal Revenue Code (“Code”)
) vesting dates may be deferred, in the event that the Chief Executive Officer
(“CEO”) of JPMorgan Chase determines that your performance in relation to the
priorities for your position or the Firm’s performance in relation to the
priorities for which you share responsibility as a member of the Operating
Committee have been unsatisfactory for a sustained period of time. Among the
factors the CEO may consider in assessing the Firm’s financial performance are
net income, net revenue, return on equity, earnings per share and capital
ratios, both on an absolute and, as appropriate, relative to peer firms. Such a
determination is subject to ratification by the Compensation and Management
Development Committee of the Board of Directors of JPMorgan Chase (“Committee”).
In the case of an award to the CEO, such a determination shall be made by the
Committee. Vesting Periods    The period from the Grant Date to each vesting
date will be a separate “vesting period.” Termination of Employment    Except as
explicitly set forth below under “Job Elimination,” “Full Career Eligibility,”
“Total Disability,” “Government Office” and “Death,” any restricted stock units
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason.



--------------------------------------------------------------------------------

Job Elimination, Full Career Eligibility, Government Office, Total Disability   

Subject to “Vesting Dates” and the terms and conditions of this Award Agreement
(including without limitation “Your Obligations”), you will be eligible to
continue to vest in your outstanding restricted stock units under this award
following the termination of your employment if one of the following
circumstances applies to you.

 

Job Elimination:

 

This award will continue to vest on the original schedule following termination
of employment in the event that:

 

•      the Director Human Resources of the Firm or nominee in his or her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and

 

•      after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

Full Career Eligibility:

 

This award will continue to vest on the original schedule, subject to the prior
written consent of the Firm, following termination of employment in the event
that:

 

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•      for the remainder of the relevant vesting period, you do not, to the
fullest extent enforceable under applicable law, (i) perform services in any
capacity (including self-employment) for a Financial Services Company (as
defined below) or (ii) work in your profession (whether or not for a Financial
Services Company); provided that you may work for a government, education or
Not-for-Profit Organization (as defined below), and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period or shorten the length of
the 90-day period at the Firm’s discretion, but to a date no earlier than the
date you would otherwise meet the age and service requirements. The foregoing
clause dealing with Full Career Eligibility has no application to any United
States taxpayer who is or becomes subject to Section 457A of the Code.

 

Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Special Notice Period” below.)

 

Government Office:

 

All or a portion of this award may continue to vest on the original schedule if
you voluntarily resign to accept a Government Office or become a candidate for
an elective Government Office, as described at the end of these terms and
conditions under the section entitled “Government Office.”

  

Total Disability:

 

In the event your employment terminates as a result of your permanent and total
disability as defined in the JPMorgan Chase & Co. Long Term Disability Plan (or
for non-U.S. employees the equivalent local country plan), your outstanding
units will continue to vest on the original schedule during such period of
disability provided that you remain unemployed for such period and you satisfy
the Release /Certification requirements set forth below.

 

For both Full Career Eligibility and Total Disability, you must notify JPMorgan
Chase in writing in advance if you plan to perform services for any party or if
you will be self-employed during the vesting periods. Failure to provide such
notification could impact award vesting.

Release/Certification   

In order to qualify for continued vesting after termination of your employment
under any of the foregoing circumstances:

 

•      you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,



--------------------------------------------------------------------------------

  

•      with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and

 

•      except in the case of a job elimination, it is your responsibility to
take the appropriate steps to certify to the Firm prior to each vesting date on
the authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described above) throughout the vesting
period and otherwise complied with all other terms of the Award Agreement. (See
“Your Obligations.”)

Death    If you die while you are eligible to vest in your outstanding units
under this award, the units will immediately vest and will be distributed in
shares of Common Stock (after applicable tax withholding) to your designated
beneficiary on file with the Firm’s Stock Administration Department, or if no
beneficiary has been designated or survives you, then to your estate. Any shares
will be distributed by the later of the end of the calendar year in which you
die or the 15th day of the third month following your date of death. Termination
for Cause    If your employment is terminated for Cause (as defined below), or
if the Firm determines after the termination of your employment that your
employment could have been terminated for Cause, your outstanding restricted
stock units shall be forfeited. In addition, you may be required to return to
the Firm the value of certain shares delivered to you prior to or after your
termination. See “Remedies” for additional information. Your Obligations    In
consideration of the grant of this award, you agree to comply with and be bound
by the following:

•      Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment, or if longer, during all remaining vesting periods if you
continue to vest after your employment with the Firm terminates, you will not
directly or indirectly, whether on your own behalf or on behalf of any other
party, without the prior written consent of the Director Human Resources of
JPMorgan Chase: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated more than
six months before the date of hire or because his or her job was eliminated, or
(iii) to the fullest extent enforceable under applicable law, solicit or induce
or attempt to induce to leave the Firm, or divert or attempt to divert from
doing business with the Firm, any then current customers, suppliers or other
persons or entities that were serviced by you or whose names became known to you
by virtue of your employment with the Firm, or otherwise interfere with the
relationship between the Firm and such customers, suppliers or other persons or
entities. This does not apply to publicly known institutional customers that you
service after your employment with the Firm without the use of the Firm’s
confidential or proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

•      Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•      Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information that
is intended to, or reasonably could be foreseen to, embarrass or criticize the
Firm or its employees, officers, directors or shareholders as a group. This
shall not preclude you from reporting to the Firm’s management or directors or
to the government or a regulator conduct you believe to be in violation of the
law or the Firm’s Code of Conduct or responding truthfully to questions or
requests for information to the government, a regulator or in a court of law in
connection with a legal or regulatory investigation or proceeding.



--------------------------------------------------------------------------------

•      Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable expenses incurred by you.

•      Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

•      Special Notice Period:

  

If you are subject to a notice period, whether by contract or by policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.

 

After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies   

•      Cancellation

  

In addition to the provisions described under “Termination of Employment” and
“Termination for Cause”, your outstanding restricted stock units under this
award may be cancelled if:

 

•      the Firm in its sole discretion determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment, or

 

•      you fail to return the required forms specified under
“Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Total Disability, or

 

•      you violate any of the provisions as set forth above in “Your
Obligations,” or

 

•      the Firm determines that cancellation is appropriate pursuant to
“Additional Award Conditions” below.

•      Recovery

  

In addition, you may be required to pay the Firm an amount equal to the Fair
Market Value (determined as of the vesting date) of the net number of shares of
Common Stock distributed to you under this award as follows:

 

•      shares distributed within the one year period prior to your violation of
any of the provisions as set forth above in “Your Obligations;” or

 

•      shares distributed at any time following termination of employment when
you were not in compliance with the employment restrictions then applicable to
you during the vesting period; or

 

•      shares distributed within the one year period immediately preceding and
any time after your termination of employment if your employment was terminated
or the Firm determines that your employment could have been terminated for Cause
(as described under “Termination for Cause”), or

 

•      for a period up to one year after shares are distributed under this
award, the Firm may recover such shares to the extent that the Firm determines
appropriate pursuant to “Additional Award Conditions” below.

 

Payment may be made in shares of Common Stock or in cash. You agree that this
repayment will be a recovery of shares to which you were not entitled under this
agreement and is not to be construed in any manner as a penalty. You also
acknowledge that a violation or attempted violation of the obligations set forth
herein will cause immediate and irreparable damage to the Firm, and therefore
agree that the Firm shall be entitled as a matter of right to an injunction,
from any court of competent jurisdiction, restraining any violation or further
violation of such obligations; such right to an injunction, however, shall be
cumulative and in addition to whatever



--------------------------------------------------------------------------------

   other remedies the Firm may have under law or equity. In any action or
proceeding by the Firm to enforce the terms and conditions of this Award
Agreement where the Firm is the prevailing party, the Firm shall be entitled to
recover from you its reasonable attorneys’ fees and expenses incurred in such
action or proceeding. Bonus Recoupment Policy    In consideration of the grant
of this award, you agree that you are subject to the JPMorgan Chase Bonus
Recoupment Policy (Attachment A) as it applies both to the cash incentive
compensation awarded to you for 2010 and to this award. Additional Award
Conditions   

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel your outstanding
restricted stock units under this award and/or to recover from you an amount
equal to the Fair Market Value (determined as of the vesting date) of the net
number of shares distributed to you under this award within the preceding one
year:

 

•      If you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or

 

•      If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•      If this award was based on a material misrepresentation by you, or

 

•      If you failed to properly identify, raise or assess, in a timely manner
and as reasonably expected, risks and/or concerns with respect to risks material
to the Firm or its business activities.

Purpose of Remedies, Bonus Recoupment Policy and Additional Award Conditions   
The Firm’s right to cancel and/or recover value of this award (or any cash
bonus) under the JPMorgan Chase Bonus Recoupment Policy and the “Additional
Award Conditions,” as well as under “Cancellation” and “Recovery” provisions set
forth above, relate to the organizational goals of the Firm as that term is
defined by Section 409A of the Code. Administrative Provisions   

Withholding Taxes: The Firm will retain from each distribution the number of
shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). For United States tax purposes, dividend equivalents are treated
as wages and subject to tax withholding when paid. If, according to local
country tax regulations, a withholding tax liability arises at a time after the
date of distribution of shares or dividend equivalents, JPMorgan Chase may
implement any procedures necessary to ensure that the withholding obligation is
fully satisfied, including but not limited to, restricting transferability of
the shares.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm. The Firm
may not retain such funds or securities until such time as they would otherwise
be distributable to you in accordance with the Award Agreement.

 

No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and all applicable restrictions have lapsed. Prior to any vesting date, JPMorgan
Chase may impose, as of such vesting date and for up to 30 days following such
date, such restrictions on the Common Stock to be issued to you as it may deem
appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock . The
imposition of such restrictions shall not be deemed an amendment of your Award
Agreement subject to your consent. Shares will be issued in accordance with
JPMorgan Chase’s procedures for issuing stock. JPMorgan Chase’s obligation
hereunder is unfunded.

 

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
at-will and may be terminated by either you or JPMorgan Chase for any reason at
any time. This award does not confer any right or entitlement to, nor does the
award impose any obligation on the Firm to provide, the same or any similar
award in the future.



--------------------------------------------------------------------------------

  

Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to an award, distributions of shares and cash thereunder are intended
to comply with Section 409A of the Code, and the Agreement Award shall be
interpreted in a manner consistent with such intent.

 

Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined In that Plan) and if any units/ shares under
this award represent deferred compensation as defined in Section 409A and such
shares are distributable to you as a result your separation from service, then
those shares will be delivered to you on first business day of the first
calendar month after the expiration of six full months from date of your
separation from service. Further, if prior to any vesting date, your award is
not subject to a substantial risk of forfeiture as defined by Section 409A of
the Code, then the remainder of each calendar year immediately following (i)
each vesting date shall be a payment date for purposes of distributing the
vested portion of the award and (ii) each date that JPMorgan Chase specifies for
payment of dividends declared on its common stock shall be the payment date(s)
for purposes of dividend equivalent payments.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Restricted Stock Units outstanding under this award for such corporate events.

 

Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this Award; and (v) delegate such
authority as it deems appropriate. Any determination by the Committee or its
delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s and the Committee’s
determinations under the Plan and the Award Agreements are not required to be
uniform. By way of clarification, the Committee and the Firm shall be entitled
to make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.

 

Amendment: The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to comply with applicable laws, regulatory
requirements or take into account changes in or interpretations of applicable
laws or accounting rules or standards. To extent permitted by Section 409A of
the Code, a change in a scheduled vesting date and any restrictions imposed with
respect to shares of Common Stock that are issued to you as set forth in under
the “No Ownership Rights” shall not be deemed to materially adversely affect
your rights under this Award Agreement requiring your consent. This Award
Agreement may not be amended except in writing signed by the Director Human
Resources of JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court of competent jurisdiction or the
Director Human Resources may reform the relevant provisions (e.g., as to length
of service, time, geographical area or scope) to the extent the Firm considers
necessary to make the provision enforceable under applicable law.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the state of New York, without regard to conflict of law principles.



--------------------------------------------------------------------------------

  

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.

 

Waiver of Jury Trial/Class Claims: By accepting this award, you agree (i) to
waive the right to a jury trial; and (ii) that any judicial proceeding or
arbitration claim brought in connection with this award or the Plan will be
brought on an individual basis, and you hereby waive any right to submit,
initiate, or participate in a representative capacity or as a plaintiff,
claimant or member in a class action, collective action, or other representative
or joint action.

Definitions    “Cause” means a determination by the Firm that your employment
terminated as a result of your (i) violation of any law, rule or regulation
(including rules of self-regulatory bodies) related to the Firm’s business, (ii)
indictment or conviction of a felony, (iii) commission of a fraudulent act, (iv)
violation of the JPMorgan Code of Conduct or other Firm policies or misconduct
related to your duties to the Firm (other than immaterial and inadvertent
violations or misconduct); (v) inadequate performance of the duties associated
with your position or job function or failure to follow reasonable directives of
your manager, or (vi) any act or failure to act that is injurious to the
interests of the Firm or its relationship with a customer, client or employee.
  

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance , including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments; advising on, or investing in, private
equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) includes entities
organized and operated exclusively for religious, charitable, scientific,
testing for public safety, literary or educational purposes, or to foster
national or international amateur sports competition or for the prevention of
cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.



--------------------------------------------------------------------------------

Government Office

You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined below) or to become
a candidate for an elective Government Office.

Eligibility

Eligibility for continued vesting is conditioned on your providing the Firm:

 

  •  

At least 60 days advance written notice and such evidence as the Firm may
request of your intention to resign to accept or pursue a Government Office,
during which period you must perform in a cooperative and professional manner
services requested by the Firm and not provide services for any other employer.
The Firm may elect to shorten this notice period at the Firm’s discretion.

 

  •  

Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

 

  •  

Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting or becoming a candidate for a Government Office.

Continued vesting

Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:

 

  •  

50% if you have at least 3 but less than 4 years of continuous service,;

 

  •  

75% if you have at least 4 but less than 5 years of continuous service or

 

  •  

100% if you have 5 or more years of continuous service.

Restricted stock units that are not subject to continued vesting will be
cancelled on the date your employment terminates.

Conditions for continuing vesting

 

  •  

You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates.

 

  •  

In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

If you do not satisfy the above conditions for continued vesting, this award
will be immediately cancelled, and you will be required to repay the Fair Market
Value determined as of the date the shares were distributed, of any shares that
would have been outstanding but for the accelerated distribution of shares (as
described below).

If service in Government Office ends during vesting period

You must notify JPMorgan Chase in writing in advance if you plan to accept
employment or if you will be self-employed following service in the Government
Office during the vesting period.

If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as set forth below) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement as if you had resigned from the Firm having met the requirements for
Full Career Eligibility.

Accelerated distribution for ethics or conflict reasons

If applicable United States federal, state, local, foreign or supranational
ethics or conflict of interest laws or regulations require you to divest your
interest in JPMorgan Chase restricted stock units, the Firm will, upon receipt
of satisfactory evidence of such requirements, accelerate the distribution
effective as of the date your employment terminates, of the percentage of your
outstanding award determined above; provided that no accelerated distribution
shall occur if the Firm determines that such acceleration will violate
Section 409A of the Code. Notwithstanding such accelerated distribution, you
will remain subject to the applicable terms of this Award Agreement as if your
award had remained outstanding for the duration of the original vesting period,
including the employment restrictions, and you will be required to repay the
Fair Market Value, determined as of the date the shares were distributed, of any
shares that would not otherwise have vested during that period.

Applicable to other Awards

Outstanding awards of restricted stock units have been amended to include this
provision on Government Office.



--------------------------------------------------------------------------------

Attachment A

Bonus Recoupment Policy

In the event of a material restatement of the Firm’s financial results, the
Board believes it would be appropriate to review the circumstances that caused
the restatement and consider issues of accountability for those who bore
responsibility for the events, including whether anyone responsible engaged in
misconduct. As part of that review, consideration would also be given to any
appropriate action regarding compensation that may have been awarded to such
persons. In particular, it would be appropriate to consider whether any
compensation was awarded on the basis of having achieved specified performance
targets, whether an officer engaged in misconduct that contributed to the
restatement and whether such compensation would have been reduced had the
financial results been properly reported. Misconduct includes violation of the
Firm’s Code of Conduct or policies or any act or failure to act that could
reasonably be expected to cause financial or reputational harm to the Firm.

Depending on the outcome of that review, appropriate action could include
actions such as termination, reducing compensation in the year the restatement
was made, seeking repayment of any bonus received for the period restated or any
gains realized as a result of exercising an option awarded for the period
restated, or canceling any unvested equity compensation awarded for the period
restated. Consideration may also be given to whether or not any one or more of
such actions should be extended to employees who did not engage in misconduct
that contributed to the restatement.



--------------------------------------------------------------------------------

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF FEBRUARY 16, 2011

RESTRICTED STOCK UNIT AWARD

CHIEF EXECUTIVE OFFICER

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
February 16, 2011 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of Award   

Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock following the applicable vesting date.

 

The purpose of this award is, in part, to motivate your future performance for
services to be provided during the vesting periods and to align your interests
with those of the Firm and its shareholders. Your prior performance was
considered to determine if you were eligible for your award.

Dividend Equivalents    If dividends are paid on Common Stock while restricted
stock units under this award are outstanding, you will be paid an amount equal
to the dividend paid on one share of Common Stock, multiplied by the number of
restricted stock units outstanding to you under this award. Vesting Dates   
This award will vest according to the schedule on your Award Agreement, provided
that you are continuously employed by the Firm, or you meet the requirements for
continued vesting described below, through the relevant vesting date. Vesting
Periods    The period from the Grant Date to each vesting date will be a
separate “vesting period.” Termination of Employment    Except as explicitly set
forth below under “Job Elimination,” “Full Career Eligibility,” “Total
Disability,” “Government Office” and “Death,” any restricted stock units
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason. Job Elimination, Full Career
Eligibility, Government Office, Total Disability   

Subject to “Vesting Dates” and the terms and conditions of this Award Agreement
(including without limitation “Your Obligations”), you will be eligible to
continue to vest in your outstanding restricted stock units under this award
following the termination of your employment if one of the following
circumstances applies to you.

 

Job Elimination:

 

This award will continue to vest on the original schedule following termination
of employment in the event that:

 

•      the Director Human Resources of the Firm or nominee in his or her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and

 

•      after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and

 

•      you satisfy the Release/Certification Requirements set forth below.



--------------------------------------------------------------------------------

  

Full Career Eligibility:

 

This award will continue to vest on the original schedule, subject to the prior
written consent of the Firm, following termination of employment in the event
that:

 

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•      for the remainder of the relevant vesting period, you do not, to the
fullest extent enforceable under applicable law, (i) perform services in any
capacity (including self-employment) for a Financial Services Company (as
defined below) or (ii) work in your profession (whether or not for a Financial
Services Company); provided that you may work for a government, education or
Not-for-Profit Organization (as defined below), and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period or shorten the length of
the 90-day period at the Firm’s discretion, but to a date no earlier than the
date you would otherwise meet the age and service requirements. The foregoing
clause dealing with Full Career Eligibility has no application to any United
States taxpayer who is or becomes subject to Section 457A of the United States
Internal Revenue Code (“Code”).

 

Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Special Notice Period” below.)

 

Government Office:

 

All or a portion of this award may continue to vest on the original schedule if
you voluntarily resign to accept a Government Office or become a candidate for
an elective Government Office, as described at the end of these terms and
conditions under the section entitled “Government Office.”

  

 

Total Disability:

 

In the event your employment terminates as a result of your permanent and total
disability as defined in the JPMorgan Chase & Co. Long Term Disability Plan (or
for non-U.S. employees the equivalent local country plan), your outstanding
units will continue to vest on the original schedule during such period of
disability provided that you remain unemployed for such period and you satisfy
the Release /Certification requirements set forth below.

 

For both Full Career Eligibility and Total Disability, you must notify JPMorgan
Chase in writing in advance if you plan to perform services for any party or if
you will be self-employed during the vesting periods. Failure to provide such
notification could impact award vesting.

Release/Certification   

In order to qualify for continued vesting after termination of your employment
under any of the foregoing circumstances:

 

•      you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,

 

•      with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and

 

•      except in the case of a job elimination, it is your responsibility to
take the appropriate steps to certify to the Firm prior to each vesting date on
the authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described above) throughout the vesting
period and otherwise complied with all other terms of the Award Agreement. (See
“Your Obligations.”)



--------------------------------------------------------------------------------

Death    If you die while you are eligible to vest in your outstanding units
under this award, the units will immediately vest and will be distributed in
shares of Common Stock (after applicable tax withholding) to your designated
beneficiary on file with the Firm’s Stock Administration Department, or if no
beneficiary has been designated or survives you, then to your estate. Any shares
will be distributed by the later of the end of the calendar year in which you
die or the 15th day of the third month following your date of death. Termination
for Cause    If your employment is terminated for Cause (as defined below), or
if the Firm determines after the termination of your employment that your
employment could have been terminated for Cause, your outstanding restricted
stock units shall be forfeited. In addition, you may be required to return to
the Firm the value of certain shares delivered to you prior to or after your
termination. See “Remedies” for additional information. Your Obligations    In
consideration of the grant of this award, you agree to comply with and be bound
by the following:

•      Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment, or if longer, during all remaining vesting periods if you
continue to vest after your employment with the Firm terminates, you will not
directly or indirectly, whether on your own behalf or on behalf of any other
party, without the prior written consent of the Director Human Resources of
JPMorgan Chase: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated more than
six months before the date of hire or because his or her job was eliminated, or
(iii) to the fullest extent enforceable under applicable law, solicit or induce
or attempt to induce to leave the Firm, or divert or attempt to divert from
doing business with the Firm, any then current customers, suppliers or other
persons or entities that were serviced by you or whose names became known to you
by virtue of your employment with the Firm, or otherwise interfere with the
relationship between the Firm and such customers, suppliers or other persons or
entities. This does not apply to publicly known institutional customers that you
service after your employment with the Firm without the use of the Firm’s
confidential or proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

•      Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•      Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information that
is intended to, or reasonably could be foreseen to, embarrass or criticize the
Firm or its employees, officers, directors or shareholders as a group. This
shall not preclude you from reporting to the Firm’s management or directors or
to the government or a regulator conduct you believe to be in violation of the
law or the Firm’s Code of Conduct or responding truthfully to questions or
requests for information to the government, a regulator or in a court of law in
connection with a legal or regulatory investigation or proceeding.

•      Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable expenses incurred by you.

•      Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.



--------------------------------------------------------------------------------

•    Special Notice Period:

  

If you are subject to a notice period, whether by contract or by policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.

 

After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies   

•      Cancellation

  

In addition to the provisions described under “Termination of Employment” and
“Termination for Cause”, your outstanding restricted stock units under this
award may be cancelled if:

 

•      the Firm in its sole discretion determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment, or

 

•      you fail to return the required forms specified under
“Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Total Disability, or

 

•      you violate any of the provisions as set forth above in “Your
Obligations,” or

 

•      the Firm determines that cancellation is appropriate pursuant to
“Additional Award Conditions” below.

•      Recovery

  

In addition, you may be required to pay the Firm an amount equal to the Fair
Market Value (determined as of the vesting date) of the net number of shares of
Common Stock distributed to you under this award as follows:

 

•      shares distributed within the one year period prior to your violation of
any of the provisions as set forth above in “Your Obligations;” or

 

•      shares distributed at any time following termination of employment when
you were not in compliance with the employment restrictions then applicable to
you during the vesting period; or

 

•      shares distributed within the one year period immediately preceding and
any time after your termination of employment if your employment was terminated
or the Firm determines that your employment could have been terminated for Cause
(as described under “Termination for Cause”), or

 

•      for a period up to one year after shares are distributed under this
award, the Firm may recover such shares to the extent that the Firm determines
appropriate pursuant to “Additional Award Conditions” below.

 

Payment may be made in shares of Common Stock or in cash. You agree that this
repayment will be a recovery of shares to which you were not entitled under this
agreement and is not to be construed in any manner as a penalty. You also
acknowledge that a violation or attempted violation of the obligations set forth
herein will cause immediate and irreparable damage to the Firm, and therefore
agree that the Firm shall be entitled as a matter of right to an injunction,
from any court of competent jurisdiction, restraining any violation or further
violation of such obligations; such right to an injunction, however, shall be
cumulative and in addition to whatever other remedies the Firm may have under
law or equity. In any action or proceeding by the Firm to enforce the terms and
conditions of this Award Agreement where the Firm is the prevailing party, the
Firm shall be entitled to recover from you its reasonable attorneys’ fees and
expenses incurred in such action or proceeding.

Bonus Recoupment Policy    In consideration of the grant of this award, you
agree that you are subject to the JPMorgan Chase Bonus Recoupment Policy
(Attachment A) as it applies both to the cash incentive compensation awarded to
you for 2010 and to this award.



--------------------------------------------------------------------------------

Additional Award Conditions   

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel your outstanding
restricted stock units under this award and/or to recover from you an amount
equal to the Fair Market Value (determined as of the vesting date) of the net
number of shares distributed to you under this award within the preceding one
year:

 

•      If you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or

 

•      If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•      If this award was based on a material misrepresentation by you, or

 

•      If you failed to properly identify, raise or assess, in a timely manner
and as reasonably expected, risks and/or concerns with respect to risks material
to the Firm or its business activities.

Purpose of Remedies, Bonus Recoupment Policy and Additional Award Conditions   
The Firm’s right to cancel and/or recover value of this award (or any cash
bonus) under the JPMorgan Chase Bonus Recoupment Policy and the “Additional
Award Conditions,” as well as under “Cancellation” and “Recovery” provisions set
forth above, relate to the organizational goals of the Firm as that term is
defined by Section 409A of the Code. Administrative Provisions   

Withholding Taxes: The Firm will retain from each distribution the number of
shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). For United States tax purposes, dividend equivalents are treated
as wages and subject to tax withholding when paid. If, according to local
country tax regulations, a withholding tax liability arises at a time after the
date of distribution of shares or dividend equivalents, JPMorgan Chase may
implement any procedures necessary to ensure that the withholding obligation is
fully satisfied, including but not limited to, restricting transferability of
the shares.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm. The Firm
may not retain such funds or securities until such time as they would otherwise
be distributable to you in accordance with the Award Agreement.

 

No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and all applicable restrictions have lapsed. Prior to any vesting date, JPMorgan
Chase may impose, as of such vesting date and for up to 30 days following such
date, such restrictions on the Common Stock to be issued to you as it may deem
appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock . The
imposition of such restrictions shall not be deemed an amendment of your Award
Agreement subject to your consent. Shares will be issued in accordance with
JPMorgan Chase’s procedures for issuing stock. JPMorgan Chase’s obligation
hereunder is unfunded.

 

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
at-will and may be terminated by either you or JPMorgan Chase for any reason at
any time. This award does not confer any right or entitlement to, nor does the
award impose any obligation on the Firm to provide, the same or any similar
award in the future.

 

Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to an award, distributions of shares and cash thereunder are intended
to comply with Section 409A of the Code, and the Agreement Award shall be
interpreted in a manner consistent with such intent.

 

Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined In that Plan) and if any units/ shares under
this award represent deferred compensation as defined in Section 409A and such
shares are distributable to you as a result your separation from service, then
those shares will be delivered to you on first business day of the first
calendar month after the expiration of six full



--------------------------------------------------------------------------------

  

months from date of your separation from service. Further, if prior to any
vesting date, your award is not subject to a substantial risk of forfeiture as
defined by Section 409A of the Code, then the remainder of each calendar year
immediately following (i) each vesting date shall be a payment date for purposes
of distributing the vested portion of the award and (ii) each date that JPMorgan
Chase specifies for payment of dividends declared on its common stock shall be
the payment date(s) for purposes of dividend equivalent payments.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Compensation & Management Development Committee
of the Board will make an equitable substitution or proportionate adjustment, in
the number or kind of shares of Common Stock or other securities issued or
reserved for issuance pursuant to the Plan and to any Restricted Stock Units
outstanding under this award for such corporate events.

 

Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this Award; and (v) delegate such
authority as it deems appropriate. Any determination by the Committee or its
delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s and the Committee’s
determinations under the Plan and the Award Agreements are not required to be
uniform. By way of clarification, the Committee and the Firm shall be entitled
to make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.

  

Amendment: The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to comply with applicable laws, regulatory
requirements or take into account changes in or interpretations of applicable
laws or accounting rules or standards. To extent permitted by Section 409A of
the Code, a change in a scheduled vesting date and any restrictions imposed with
respect to shares of Common Stock that are issued to you as set forth in under
the “No Ownership Rights” shall not be deemed to materially adversely affect
your rights under this Award Agreement requiring your consent. This Award
Agreement may not be amended except in writing signed by the Director Human
Resources of JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court of competent jurisdiction or the
Director Human Resources may reform the relevant provisions (e.g., as to length
of service, time, geographical area or scope) to the extent the Firm considers
necessary to make the provision enforceable under applicable law.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the state of New York, without regard to conflict of law principles.

 

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.



--------------------------------------------------------------------------------

   Waiver of Jury Trial/Class Claims: By accepting this award, you agree (i) to
waive the right to a jury trial; and (ii) that any judicial proceeding or
arbitration claim brought in connection with this award or the Plan will be
brought on an individual basis, and you hereby waive any right to submit,
initiate, or participate in a representative capacity or as a plaintiff,
claimant or member in a class action, collective action, or other representative
or joint action. Definitions   

“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct); (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or employee.

 

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance , including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments; advising on, or investing in, private
equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) includes entities
organized and operated exclusively for religious, charitable, scientific,
testing for public safety, literary or educational purposes, or to foster
national or international amateur sports competition or for the prevention of
cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.

Government Office

You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined below) or to become
a candidate for an elective Government Office.

Eligibility

Eligibility for continued vesting is conditioned on your providing the Firm:

 

  •  

At least 60 days advance written notice and such evidence as the Firm may
request of your intention to resign to accept or pursue a Government Office,
during which period you must perform in a cooperative and professional manner
services requested by the Firm and not provide services for any other employer.
The Firm may elect to shorten this notice period at the Firm’s discretion.



--------------------------------------------------------------------------------

  •  

Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

 

  •  

Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting or becoming a candidate for a Government Office.

Continued vesting

Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:

 

  •  

50% if you have at least 3 but less than 4 years of continuous service,;

 

  •  

75% if you have at least 4 but less than 5 years of continuous service or

 

  •  

100% if you have 5 or more years of continuous service.

Restricted stock units that are not subject to continued vesting will be
cancelled on the date your employment terminates.

Conditions for continuing vesting

 

  •  

You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates.

 

  •  

In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

If you do not satisfy the above conditions for continued vesting, this award
will be immediately cancelled, and you will be required to repay the Fair Market
Value determined as of the date the shares were distributed, of any shares that
would have been outstanding but for the accelerated distribution of shares (as
described below).

If service in Government Office ends during vesting period

You must notify JPMorgan Chase in writing in advance if you plan to accept
employment or if you will be self-employed following service in the Government
Office during the vesting period.

If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as set forth below) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement as if you had resigned from the Firm having met the requirements for
Full Career Eligibility.

Accelerated distribution for ethics or conflict reasons

If applicable United States federal, state, local, foreign or supranational
ethics or conflict of interest laws or regulations require you to divest your
interest in JPMorgan Chase restricted stock units, the Firm will, upon receipt
of satisfactory evidence of such requirements, accelerate the distribution
effective as of the date your employment terminates, of the percentage of your
outstanding award determined above; provided that no accelerated distribution
shall occur if the Firm determines that such acceleration will violate
Section 409A of the Code. Notwithstanding such accelerated distribution, you
will remain subject to the applicable terms of this Award Agreement as if your
award had remained outstanding for the duration of the original vesting period,
including the employment restrictions, and you will be required to repay the
Fair Market Value, determined as of the date the shares were distributed, of any
shares that would not otherwise have vested during that period.

Applicable to other Awards

Outstanding awards of restricted stock units have been amended to include this
provision on Government Office.



--------------------------------------------------------------------------------

Attachment A

Bonus Recoupment Policy

In the event of a material restatement of the Firm’s financial results, the
Board believes it would be appropriate to review the circumstances that caused
the restatement and consider issues of accountability for those who bore
responsibility for the events, including whether anyone responsible engaged in
misconduct. As part of that review, consideration would also be given to any
appropriate action regarding compensation that may have been awarded to such
persons. In particular, it would be appropriate to consider whether any
compensation was awarded on the basis of having achieved specified performance
targets, whether an officer engaged in misconduct that contributed to the
restatement and whether such compensation would have been reduced had the
financial results been properly reported. Misconduct includes violation of the
Firm’s Code of Conduct or policies or any act or failure to act that could
reasonably be expected to cause financial or reputational harm to the Firm.

Depending on the outcome of that review, appropriate action could include
actions such as termination, reducing compensation in the year the restatement
was made, seeking repayment of any bonus received for the period restated or any
gains realized as a result of exercising an option awarded for the period
restated, or canceling any unvested equity compensation awarded for the period
restated. Consideration may also be given to whether or not any one or more of
such actions should be extended to employees who did not engage in misconduct
that contributed to the restatement.



--------------------------------------------------------------------------------

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF FEBRUARY 16, 2011

RESTRICTED STOCK UNIT AWARD

CHIEF EXECUTIVE OFFICER (Performance Provision)

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
February 16, 2011 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of

Award

  

Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock following the applicable vesting date.

 

The purpose of this award is, in part, to motivate your future performance for
services to be provided during the vesting periods and to align your interests
with those of the Firm and its shareholders. Your prior performance was
considered to determine if you were eligible for your award.

Dividend Equivalents    If dividends are paid on Common Stock while restricted
stock units under this award are outstanding, you will be paid an amount equal
to the dividend paid on one share of Common Stock, multiplied by the number of
restricted stock units outstanding to you under this award. Vesting Dates   
This award is intended and expected to vest according to the schedule on your
Award Agreement, provided that you are continuously employed by the Firm, or you
meet the requirements for continued vesting described below, through the
relevant vesting date. However, the number of restricted stock units awarded
hereunder may be reduced (and therefore may be forfeited) or (to the extent
permitted under Section 409A of the United States Internal Revenue Code (“Code”)
) vesting dates may be deferred, in the event that the Chief Executive Officer
(“CEO”) of JPMorgan Chase determines that your performance in relation to the
priorities for your position or the Firm’s performance in relation to the
priorities for which you share responsibility as a member of the Operating
Committee have been unsatisfactory for a sustained period of time. Among the
factors the CEO may consider in assessing the Firm’s financial performance are
net income, net revenue, return on equity, earnings per share and capital
ratios, both on an absolute and, as appropriate, relative to peer firms. Such a
determination is subject to ratification by the Compensation and Management
Development Committee of the Board of Directors of JPMorgan Chase (“Committee”).
In the case of an award to the CEO, such a determination shall be made by the
Committee. Vesting Periods    The period from the Grant Date to each vesting
date will be a separate “vesting period.” Termination of Employment    Except as
explicitly set forth below under “Job Elimination,” “Full Career Eligibility,”
“Total Disability,” “Government Office” and “Death,” any restricted stock units
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason. Job Elimination, Full Career
Eligibility, Government Office, Total Disability    Subject to “Vesting Dates”
and the terms and conditions of this Award Agreement (including without
limitation “Your Obligations”), you will be eligible to continue to vest in your
outstanding restricted stock units under this award following the termination of
your employment if one of the following circumstances applies to you.



--------------------------------------------------------------------------------

  

Job Elimination:

 

This award will continue to vest on the original schedule following termination
of employment in the event that:

 

•      the Director Human Resources of the Firm or nominee in his or her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and

 

•      after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

Full Career Eligibility:

 

This award will continue to vest on the original schedule, subject to the prior
written consent of the Firm, following termination of employment in the event
that:

 

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•      for the remainder of the relevant vesting period, you do not, to the
fullest extent enforceable under applicable law, (i) perform services in any
capacity (including self-employment) for a Financial Services Company (as
defined below) or (ii) work in your profession (whether or not for a Financial
Services Company); provided that you may work for a government, education or
Not-for-Profit Organization (as defined below), and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period or shorten the length of
the 90-day period at the Firm’s discretion, but to a date no earlier than the
date you would otherwise meet the age and service requirements. The foregoing
clause dealing with Full Career Eligibility has no application to any United
States taxpayer who is or becomes subject to Section 457A of the Code.

 

Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Special Notice Period” below.)

 

Government Office:

 

All or a portion of this award may continue to vest on the original schedule if
you voluntarily resign to accept a Government Office or become a candidate for
an elective Government Office, as described at the end of these terms and
conditions under the section entitled “Government Office.”

  

Total Disability:

 

In the event your employment terminates as a result of your permanent and total
disability as defined in the JPMorgan Chase & Co. Long Term Disability Plan (or
for non-U.S. employees the equivalent local country plan), your outstanding
units will continue to vest on the original schedule during such period of
disability provided that you remain unemployed for such period and you satisfy
the Release /Certification requirements set forth below.

 

For both Full Career Eligibility and Total Disability, you must notify JPMorgan
Chase in writing in advance if you plan to perform services for any party or if
you will be self-employed during the vesting periods. Failure to provide such
notification could impact award vesting.

Release/Certification   

In order to qualify for continued vesting after termination of your employment
under any of the foregoing circumstances:

 

•      you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,



--------------------------------------------------------------------------------

  

•      with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and

 

•      except in the case of a job elimination, it is your responsibility to
take the appropriate steps to certify to the Firm prior to each vesting date on
the authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described above) throughout the vesting
period and otherwise complied with all other terms of the Award Agreement. (See
“Your Obligations.”)

Death    If you die while you are eligible to vest in your outstanding units
under this award, the units will immediately vest and will be distributed in
shares of Common Stock (after applicable tax withholding) to your designated
beneficiary on file with the Firm’s Stock Administration Department, or if no
beneficiary has been designated or survives you, then to your estate. Any shares
will be distributed by the later of the end of the calendar year in which you
die or the 15th day of the third month following your date of death. Termination
for Cause    If your employment is terminated for Cause (as defined below), or
if the Firm determines after the termination of your employment that your
employment could have been terminated for Cause, your outstanding restricted
stock units shall be forfeited. In addition, you may be required to return to
the Firm the value of certain shares delivered to you prior to or after your
termination. See “Remedies” for additional information. Your Obligations    In
consideration of the grant of this award, you agree to comply with and be bound
by the following:

•      Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment, or if longer, during all remaining vesting periods if you
continue to vest after your employment with the Firm terminates, you will not
directly or indirectly, whether on your own behalf or on behalf of any other
party, without the prior written consent of the Director Human Resources of
JPMorgan Chase: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated more than
six months before the date of hire or because his or her job was eliminated, or
(iii) to the fullest extent enforceable under applicable law, solicit or induce
or attempt to induce to leave the Firm, or divert or attempt to divert from
doing business with the Firm, any then current customers, suppliers or other
persons or entities that were serviced by you or whose names became known to you
by virtue of your employment with the Firm, or otherwise interfere with the
relationship between the Firm and such customers, suppliers or other persons or
entities. This does not apply to publicly known institutional customers that you
service after your employment with the Firm without the use of the Firm’s
confidential or proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

•      Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•      Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information that
is intended to, or reasonably could be foreseen to, embarrass or criticize the
Firm or its employees, officers, directors or shareholders as a group. This
shall not preclude you from reporting to the Firm’s management or directors or
to the government or a regulator conduct you believe to be in violation of the
law or the Firm’s Code of Conduct or responding truthfully to questions or
requests for information to the government, a regulator or in a court of law in
connection with a legal or regulatory investigation or proceeding.



--------------------------------------------------------------------------------

•      Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable expenses incurred by you.

•      Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

•      Special Notice Period:

  

If you are subject to a notice period, whether by contract or by policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.

 

After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies   

•      Cancellation

  

In addition to the provisions described under “Termination of Employment” and
“Termination for Cause”, your outstanding restricted stock units under this
award may be cancelled if:

 

•      the Firm in its sole discretion determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment, or

 

•      you fail to return the required forms specified under
“Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Total Disability, or

 

•      you violate any of the provisions as set forth above in “Your
Obligations,” or

 

•      the Firm determines that cancellation is appropriate pursuant to
“Additional Award Conditions” below.

•      Recovery

  

In addition, you may be required to pay the Firm an amount equal to the Fair
Market Value (determined as of the vesting date) of the net number of shares of
Common Stock distributed to you under this award as follows:

 

•      shares distributed within the one year period prior to your violation of
any of the provisions as set forth above in “Your Obligations;” or

 

•      shares distributed at any time following termination of employment when
you were not in compliance with the employment restrictions then applicable to
you during the vesting period; or

 

•      shares distributed within the one year period immediately preceding and
any time after your termination of employment if your employment was terminated
or the Firm determines that your employment could have been terminated for Cause
(as described under “Termination for Cause”), or

 

•      for a period up to one year after shares are distributed under this
award, the Firm may recover such shares to the extent that the Firm determines
appropriate pursuant to “Additional Award Conditions” below.

 

Payment may be made in shares of Common Stock or in cash. You agree that this
repayment will be a recovery of shares to which you were not entitled under this
agreement and is not to be construed in any manner as a penalty. You also
acknowledge that a violation or attempted violation of the obligations set forth
herein will cause immediate and irreparable damage to the Firm, and therefore
agree that the Firm shall be entitled as a matter of right to an injunction,
from any court of competent jurisdiction, restraining any violation or further
violation of such obligations; such right to an injunction, however, shall be
cumulative and in addition to whatever



--------------------------------------------------------------------------------

   other remedies the Firm may have under law or equity. In any action or
proceeding by the Firm to enforce the terms and conditions of this Award
Agreement where the Firm is the prevailing party, the Firm shall be entitled to
recover from you its reasonable attorneys’ fees and expenses incurred in such
action or proceeding. Bonus Recoupment Policy    In consideration of the grant
of this award, you agree that you are subject to the JPMorgan Chase Bonus
Recoupment Policy (Attachment A) as it applies both to the cash incentive
compensation awarded to you for 2010 and to this award. Additional Award
Conditions   

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel your outstanding
restricted stock units under this award and/or to recover from you an amount
equal to the Fair Market Value (determined as of the vesting date) of the net
number of shares distributed to you under this award within the preceding one
year:

 

•      If you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or

 

•      If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•      If this award was based on a material misrepresentation by you, or

 

•      If you failed to properly identify, raise or assess, in a timely manner
and as reasonably expected, risks and/or concerns with respect to risks material
to the Firm or its business activities.

Purpose of Remedies, Bonus Recoupment Policy and Additional Award Conditions   
The Firm’s right to cancel and/or recover value of this award (or any cash
bonus) under the JPMorgan Chase Bonus Recoupment Policy and the “Additional
Award Conditions,” as well as under “Cancellation” and “Recovery” provisions set
forth above, relate to the organizational goals of the Firm as that term is
defined by Section 409A of the Code. Administrative Provisions   

Withholding Taxes: The Firm will retain from each distribution the number of
shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). For United States tax purposes, dividend equivalents are treated
as wages and subject to tax withholding when paid. If, according to local
country tax regulations, a withholding tax liability arises at a time after the
date of distribution of shares or dividend equivalents, JPMorgan Chase may
implement any procedures necessary to ensure that the withholding obligation is
fully satisfied, including but not limited to, restricting transferability of
the shares.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm. The Firm
may not retain such funds or securities until such time as they would otherwise
be distributable to you in accordance with the Award Agreement.

 

No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and all applicable restrictions have lapsed. Prior to any vesting date, JPMorgan
Chase may impose, as of such vesting date and for up to 30 days following such
date, such restrictions on the Common Stock to be issued to you as it may deem
appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock . The
imposition of such restrictions shall not be deemed an amendment of your Award
Agreement subject to your consent. Shares will be issued in accordance with
JPMorgan Chase’s procedures for issuing stock. JPMorgan Chase’s obligation
hereunder is unfunded.

 

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
at-will and may be terminated by either you or JPMorgan Chase for any reason at
any time. This award does not confer any right or entitlement to, nor does the
award impose any obligation on the Firm to provide, the same or any similar
award in the future.



--------------------------------------------------------------------------------

  

Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to an award, distributions of shares and cash thereunder are intended
to comply with Section 409A of the Code, and the Agreement Award shall be
interpreted in a manner consistent with such intent.

 

Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined In that Plan) and if any units/ shares under
this award represent deferred compensation as defined in Section 409A and such
shares are distributable to you as a result your separation from service, then
those shares will be delivered to you on first business day of the first
calendar month after the expiration of six full months from date of your
separation from service. Further, if prior to any vesting date, your award is
not subject to a substantial risk of forfeiture as defined by Section 409A of
the Code, then the remainder of each calendar year immediately following (i)
each vesting date shall be a payment date for purposes of distributing the
vested portion of the award and (ii) each date that JPMorgan Chase specifies for
payment of dividends declared on its common stock shall be the payment date(s)
for purposes of dividend equivalent payments.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Restricted Stock Units outstanding under this award for such corporate events.

 

Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this Award; and (v) delegate such
authority as it deems appropriate. Any determination by the Committee or its
delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s and the Committee’s
determinations under the Plan and the Award Agreements are not required to be
uniform. By way of clarification, the Committee and the Firm shall be entitled
to make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.

 

Amendment: The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to comply with applicable laws, regulatory
requirements or take into account changes in or interpretations of applicable
laws or accounting rules or standards. To extent permitted by Section 409A of
the Code, a change in a scheduled vesting date and any restrictions imposed with
respect to shares of Common Stock that are issued to you as set forth in under
the “No Ownership Rights” shall not be deemed to materially adversely affect
your rights under this Award Agreement requiring your consent. This Award
Agreement may not be amended except in writing signed by the Director Human
Resources of JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court of competent jurisdiction or the
Director Human Resources may reform the relevant provisions (e.g., as to length
of service, time, geographical area or scope) to the extent the Firm considers
necessary to make the provision enforceable under applicable law.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the state of New York, without regard to conflict of law principles.



--------------------------------------------------------------------------------

  

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.

 

Waiver of Jury Trial/Class Claims: By accepting this award, you agree (i) to
waive the right to a jury trial; and (ii) that any judicial proceeding or
arbitration claim brought in connection with this award or the Plan will be
brought on an individual basis, and you hereby waive any right to submit,
initiate, or participate in a representative capacity or as a plaintiff,
claimant or member in a class action, collective action, or other representative
or joint action.

Definitions    “Cause” means a determination by the Firm that your employment
terminated as a result of your (i) violation of any law, rule or regulation
(including rules of self-regulatory bodies) related to the Firm’s business, (ii)
indictment or conviction of a felony, (iii) commission of a fraudulent act, (iv)
violation of the JPMorgan Code of Conduct or other Firm policies or misconduct
related to your duties to the Firm (other than immaterial and inadvertent
violations or misconduct); (v) inadequate performance of the duties associated
with your position or job function or failure to follow reasonable directives of
your manager, or (vi) any act or failure to act that is injurious to the
interests of the Firm or its relationship with a customer, client or employee.
  

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance , including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments; advising on, or investing in, private
equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) includes entities
organized and operated exclusively for religious, charitable, scientific,
testing for public safety, literary or educational purposes, or to foster
national or international amateur sports competition or for the prevention of
cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.



--------------------------------------------------------------------------------

Government Office

You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined below) or to become
a candidate for an elective Government Office.

Eligibility

Eligibility for continued vesting is conditioned on your providing the Firm:

 

  •  

At least 60 days advance written notice and such evidence as the Firm may
request of your intention to resign to accept or pursue a Government Office,
during which period you must perform in a cooperative and professional manner
services requested by the Firm and not provide services for any other employer.
The Firm may elect to shorten this notice period at the Firm’s discretion.

 

  •  

Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

 

  •  

Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting or becoming a candidate for a Government Office.

Continued vesting

Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:

 

  •  

50% if you have at least 3 but less than 4 years of continuous service,;

 

  •  

75% if you have at least 4 but less than 5 years of continuous service or

 

  •  

100% if you have 5 or more years of continuous service.

Restricted stock units that are not subject to continued vesting will be
cancelled on the date your employment terminates.

Conditions for continuing vesting

 

  •  

You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates.

 

  •  

In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

If you do not satisfy the above conditions for continued vesting, this award
will be immediately cancelled, and you will be required to repay the Fair Market
Value determined as of the date the shares were distributed, of any shares that
would have been outstanding but for the accelerated distribution of shares (as
described below).

If service in Government Office ends during vesting period

You must notify JPMorgan Chase in writing in advance if you plan to accept
employment or if you will be self-employed following service in the Government
Office during the vesting period.

If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as set forth below) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement as if you had resigned from the Firm having met the requirements for
Full Career Eligibility.

Accelerated distribution for ethics or conflict reasons

If applicable United States federal, state, local, foreign or supranational
ethics or conflict of interest laws or regulations require you to divest your
interest in JPMorgan Chase restricted stock units, the Firm will, upon receipt
of satisfactory evidence of such requirements, accelerate the distribution
effective as of the date your employment terminates, of the percentage of your
outstanding award determined above; provided that no accelerated distribution
shall occur if the Firm determines that such acceleration will violate
Section 409A of the Code. Notwithstanding such accelerated distribution, you
will remain subject to the applicable terms of this Award Agreement as if your
award had remained outstanding for the duration of the original vesting period,
including the employment restrictions, and you will be required to repay the
Fair Market Value, determined as of the date the shares were distributed, of any
shares that would not otherwise have vested during that period.

Applicable to other Awards

Outstanding awards of restricted stock units have been amended to include this
provision on Government Office.



--------------------------------------------------------------------------------

Attachment A

Bonus Recoupment Policy

In the event of a material restatement of the Firm’s financial results, the
Board believes it would be appropriate to review the circumstances that caused
the restatement and consider issues of accountability for those who bore
responsibility for the events, including whether anyone responsible engaged in
misconduct. As part of that review, consideration would also be given to any
appropriate action regarding compensation that may have been awarded to such
persons. In particular, it would be appropriate to consider whether any
compensation was awarded on the basis of having achieved specified performance
targets, whether an officer engaged in misconduct that contributed to the
restatement and whether such compensation would have been reduced had the
financial results been properly reported. Misconduct includes violation of the
Firm’s Code of Conduct or policies or any act or failure to act that could
reasonably be expected to cause financial or reputational harm to the Firm.

Depending on the outcome of that review, appropriate action could include
actions such as termination, reducing compensation in the year the restatement
was made, seeking repayment of any bonus received for the period restated or any
gains realized as a result of exercising an option awarded for the period
restated, or canceling any unvested equity compensation awarded for the period
restated. Consideration may also be given to whether or not any one or more of
such actions should be extended to employees who did not engage in misconduct
that contributed to the restatement.